


Exhibit 10.a

THE NEWHALL LAND AND FARMING COMPANY

RETIREMENT PLAN

         (Restatement Effective January 1, 2002)
THE NEWHALL LAND AND FARMING COMPANY
RETIREMENT PLAN

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   6     1.01   Actuarial Equivalent   6     1.02  
Affiliated Company   6     1.03   Annuity Starting Date   6     1.04  
Beneficiary   6     1.05   Board   6     1.06   Break in Service   6     1.07  
Code   6     1.08   Committee   7     1.09   Company   7     1.10   Compensation
  7     1.11   Contributing Participant   8     1.12   Contribution Account   8
    1.13   Credited Benefit Service   8     1.14   Covered Compensation   9    
1.15   Credited Compensation   9     1.16   Cumulative Vesting Service   10    
1.17   Early Retirement Date   10     1.18   Eligible Employee   10     1.19  
Employee   10     1.20   Employee Provided Benefit   10     1.21   Employee
Savings Plan   11     1.22   ERISA   11     1.23   Fiduciary   11     1.24  
Final Average Credited Compensation   11     1.25   Five-Percent Owner   11    
1.26   Hour of Service   11     1.27   Insurance Company   13     1.28  
Investment Manager   13     1.29   Late Retirement Date   13     1.30   Leased
Employee   13     1.31   Liquidation Date   13     1.32   Managing General
Partner   13

1

--------------------------------------------------------------------------------

    1.33   Non-Seasonal Agricultural Employee   13     1.34   Normal Retirement
Date   13     1.35   OBRA 93   13     1.36   One-Percent Owner   13     1.37  
Participant   13     1.38   Participating Company   13     1.39   Plan   13    
1.40   Plan Administrator   13     1.41   Plan Year   13     1.42   Primary
Social Security Benefit of a Participant   14     1.43   Regulation   14    
1.44   Related Company   14     1.45   Remuneration   14     1.46   Rule of
Parity Break   15     1.47   Seasonal Agricultural Employee   15     1.48  
Social Security Taxable Wage Base   15     1.49   Trust   15     1.50   Trustee
  15     1.51   Year of Service   15
ARTICLE II PARTICIPATION
 
16
 
 
2.01
 
General Eligibility Requirements
 
16
ARTICLE III RETIREMENT BENEFITS
 
17
 
 
3.01
 
Normal Retirement Benefit
 
17     3.02   Provisions Relating to Benefits Commencing Prior to January 1,
1985 and Certain Spousal Benefits   18     3.03   Early Retirement Benefit   19
    3.04   Late Retirement Benefit   20     3.05   Benefits for Contributing
Participants   21     3.06   Benefits upon Termination   21
ARTICLE IV REEMPLOYMENT
 
22
 
 
4.01
 
Repayment
 
22     4.02   Suspension Before a Participant's Normal Retirement Date   22    
4.03   Suspension After a Participant's Normal Retirement Date   22     4.04  
Resumption   22     4.05   Death   22
ARTICLE V DEATH BENEFITS
 
23
 
 
5.01
 
Preretirement Survivor Benefits
 
23
ARTICLE VI CERTAIN BENEFITS FOR CONTRIBUTING PARTICIPANTS
 
24
 
 
6.01
 
Withdrawal
 
24     6.02   Preretirement Death Benefit   24     6.03   Postretirement Death
Benefit   24
ARTICLE VII DISTRIBUTIONS OF BENEFITS
 
25
 
 
7.01
 
Normal Payment Method
 
25     7.02   Optional Payment Methods   25

2

--------------------------------------------------------------------------------

    7.03   Procedures for Election of Optional Payment Methods and Designation
of Beneficiary   25     7.04   Notification and Explanation   26     7.05  
Small Benefits   27     7.06   Facility of Payment   27     7.07   Limitation on
Time and Manner of Distribution   27
ARTICLE VIII LIMITATIONS ON BENEFITS
 
29
 
 
8.01
 
Section 415 Limitation
 
29     8.02   Annual Benefit   29     8.03   Maximum Permissible Amount   29    
8.04   Adjustment   30     8.05   Multiple Defined Benefit Plans   30     8.06  
Annual Addition   31     8.07   Adjustments   31     8.08   Freeze Date   31    
8.09   Limitation on Benefits for Highest Paid   31
ARTICLE IX FUNDING
 
32
 
 
9.01
 
Agreements Relating to Funding
 
32     9.02   Establishment of Trust Agreement   32     9.03   Appointment of
Investment Manager   32     9.04   Insurance or Annuity Contracts   32     9.05
  Voting of Securities in Trust   32     9.06   Participating Company
Contributions   32     9.07   Effect of Transfer of Employment on Participating
Company Liability   33     9.08   Application of Forfeitures   33
ARTICLE X ADMINISTRATION OF THE PLAN
 
34
 
 
10.01
 
The Board and the Committee
 
34     10.02   Organization of Committee   34     10.03   Powers and Duties   34
    10.04   Uniform Administration   35     10.05   Benefit Claims Procedures  
35     10.06   Fiduciary Responsibilities   36     10.07   Liability   36    
10.08   Indemnification   36     10.09   Reliance on Documents   36     10.10  
Member's Own Participation   36     10.11   Delegation of Responsibility   36  
  10.12   Investment Policy   36     10.13   Compensation and Expenses   36    
10.14   Multiple Fiduciary Capacity   37
ARTICLE XI AMENDMENT
 
38
 
 
11.01
 
Amendment
 
38     11.02   Technical Amendments   38     11.03   Effect of Amendments by
Participating Companies   38
ARTICLE XII MERGER
 
39

3

--------------------------------------------------------------------------------


 
 
12.01
 
Successors to Participating Companies
 
39     12.02   Merger or Transfer of Plan Assets   39
ARTICLE XIII TERMINATION
 
40
 
 
13.01
 
Power to Terminate
 
40     13.02   Vesting and Allocation of Assets upon Termination   40     13.03
  Partial Termination   40
ARTICLE XIV MISCELLANEOUS
 
41
 
 
14.01
 
Source of Payment
 
41     14.02   Inalienability of Benefits   41     14.03   Return of
Contributions   42     14.04   Determination of Primary Social Security Benefit
  42     14.05   No Right to Employment   42     14.06   Payments to Minors or
Incompetents   42     14.07   Lost Participant or Beneficiary   42     14.08  
Satisfaction of Claims   43     14.09   Determinations   43     14.10   Mistaken
Payments   43     14.11   Direct Rollover   43     14.12   Interpretation   44  
  14.13   Applicable Law   44     14.14   USERRA Compliance   44
ARTICLE XV TOP-HEAVY RULES
 
45
 
 
15.01
 
Definitions
 
45     15.02   Top-Heavy Status   47     15.03   Minimum Benefit   48     15.04
  Vesting   48
ARTICLE XVI EXECUTION
 
50

4

--------------------------------------------------------------------------------

PREAMBLE

        The Newhall Land and Farming Company Retirement Plan (the "Plan"),
established effective December 16, 1951, was last restated in its entirety
effective January 1, 1984, and subsequently amended on six separate occasions.
Effective January 1, 2002, or as otherwise indicated, this document constitutes
another complete amendment and restatement of the Plan.

        The principal purpose of this amendment and restatement is to bring the
Plan document into compliance with the requirements of the Uruguay Round
Agreements Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Small Business Job Protection Act of 1996, the Taxpayer Relief Act of
1997, the Internal Revenue Service Restructuring and Reform Act of 1998 and the
Community Renewal Tax Relief Act of 2000.

        The rights and benefits of a Plan Participant who ceased to be an
Employee on or prior to December 31, 2001 shall be determined in accordance with
the provisions of the Plan in effect on the date on which that Participant
ceased to be an Employee, and any provisions of this Plan that are specifically
made effective to such date.

5

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS

        Unless otherwise required by the context, the terms used herein shall
have the meanings set forth in the remaining paragraphs of Article I. As used
herein, the masculine pronoun shall include the feminine and the singular shall
include the plural, unless a different meaning is plainly required by the
context.

        1.01    Actuarial Equivalent shall mean the determination of a benefit
having the same value as the benefit under the Plan which it replaces.
Determination of a Participant's vested accrued benefit for purposes other than
a lump sum payment shall be based on an interest rate of six percent (6%) and
mortality specified in Table 18-a of the Society of Actuaries 1983 Exposure
Draft on Development of the 1983 Group Annuity Mortality Table ("GAM 83");
mortality rates used for individual Participants shall be based on Table 18-a
rates for individuals one year younger. Notwithstanding the preceding sentence,
determining (i) whether the present value of a Participant's accrued benefit
exceeds $5,000 for purposes of Section 7.05 and (ii) the amount of a lump sum
benefit, shall be calculated using whichever of the following yields the largest
present value of the vested accrued lump sum retirement benefit due an Employee:

(a)The Applicable Interest Rate under Section 417(e) of the Code for the second
full calendar month before the date of distribution, and the Applicable
Mortality Table under Section 417(e) of the Code; or

(b)Eighty-eight percent (88%) of the average interest rate on 30-year Treasury
securities for the third full calendar month before the date of distribution,
and the GAM 83 mortality table blended 50% male and 50% female.

        Notwithstanding any other provision of the Plan to the contrary, the
present value of the accrued lump sum retirement benefit due an Employee who
became a Participant prior to January 1, 2000 shall not be less than the present
value of such Participant's vested accrued benefit as of December 31, 1999
utilizing an interest rate that is equal to nine percent (9%) and mortality
table specified above for purposes other than a lump sum payment.

        1.02    Affiliated Company shall mean each Participating Company and
each entity which is a Related Company with respect to any Participating
Company.

        1.03    Annuity Starting Date shall mean the first day of the first
period for which an amount is received as an annuity.

        1.04    Beneficiary shall mean the person or persons entitled to receive
benefits under the Plan upon the death of the Participant as set forth in
Section 7.03.

        1.05    Board shall mean the Board of Directors of Newhall Management
Corporation or such other corporate entity as may from time to time be the
Managing General Partner.

        1.06    Break in Service shall mean any Plan Year in which:

(a)a Participant who is not at any time during such Plan Year a Seasonal
Agricultural Employee does not complete more than 500 Hours of Service, or

(b)a Participant who is at any time during such Plan Year a Seasonal
Agricultural Employee does not complete more than 300 Hours of Service.

        1.07    Code shall mean the Internal Revenue Code of 1986 as amended.

6

--------------------------------------------------------------------------------


        1.08    Committee shall mean the Employee Benefit Committee appointed by
the Board in accordance with Article X and shall include, where appropriate, any
party to whom responsibility has been properly delegated under Section 10.11.

        1.09    Company shall mean The Newhall Land and Farming Company, a
California limited partnership.

        1.10    Compensation shall mean the compensation reportable for Federal
Income Tax purposes, including severance payments, that is or would have been
paid to an Employee if such Employee had not made (i) a salary deferral election
under The Newhall Land and Farming Company Employee Savings Plan, (ii) an
election under any plan described in Section 125 of the Code or (iii) an
election to defer the receipt of salary or bonus (whether payable in cash or
employer securities) under a nonqualified deferral arrangement; provided that,
effective for terminations of employment on and after December 1, 1993,
Compensation does not include severance pay. If an amount is included in
Compensation at the time of deferral pursuant to the previous sentence, no
amount attributable to the amount so deferred will be included in Compensation
at the time the deferred amount is actually paid.

(a)Compensation does not include that portion of compensation imputed for tax
purposes as a result of fringe benefits (including any gain upon the exercise of
options to acquire employer securities or the sale of securities acquired
thereunder, the vesting of restricted employer securities or other gains from
equity compensation other than employer securities that are payable (or would be
payable absent a deferral election by the Participant) as an annual bonus) and
other similar forms of compensation as determined in accordance with
nondiscriminatory rules adopted by the Committee.

(b)In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, effective for
Plan Years beginning on and after January 1, 2002, the annual Compensation of an
Employee taken into account under the Plan shall not exceed $200,000 adjusted
for increases in the cost-of-living as provided under Code
Section 401(a)(17)(B). With respect to an Employee who performs an Hour of
Service after December 31, 2001, for purposes determining such Employee's
benefit accruing in Plan Years beginning prior to 2002, the annual Compensation
limit shall be $200,000.

(c)Unless otherwise provided under the Plan, each Code Section 401(a)(17)
Employee's accrued benefit under this Plan will be the greater of the accrued
benefit determined for the Employee under 1 or 2 below:

(1)The Employee's accrued benefit determined with respect to the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Employee's total Years of Service taken into account under the Plan for
the purposes of benefit accruals, or

(2)The sum of:

(i)the Employee's accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with
Section 1.401(a)(4)-13 of the Regulations, and

(ii)the Employee's accrued benefit determined under the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Employee's Years of Service credited to the Employee for Plan Years
beginning on or after January 1, 1994, for purposes of benefit accruals.



(d)For purposes of this Section, a Section 401(a)(17) Employee means an Employee
whose current accrued benefit as of a date on or after the first day of the
first Plan Year beginning

7

--------------------------------------------------------------------------------

on or after January 1, 1994, is based on compensation for a year beginning prior
to the first day of the first Plan Year beginning on or after January 1, 1994,
that exceeded $150,000.

        1.11    Contributing Participant shall mean any Participant who elected,
under the provisions of the Plan in effect prior to January 1, 1976, to make
monthly contributions under the Plan by payroll deduction. From and after
January 1, 1976, employee contributions to the Plan are neither required nor
permitted.

        1.12    Contribution Account shall mean, with respect to a particular
Contributing Participant, an amount equal to:

(a)such Contributing Participant's own contributions to the Plan under the
provisions hereof in effect prior to January 1, 1976, plus

(b)interest on the net balance in the account from time to time: (i) for periods
prior to January 1, 1976, in accordance with the provisions of this Plan then in
effect; and (ii) for periods after December 31, 1975, compounded annually at the
rate of five percent (5%) per annum (or such different rate as may be
established by the Secretary of the Treasury pursuant to Section 204(c)(2)(d) of
ERISA) or such greater rate as may be determined by the Committee less

(c)any amounts withdrawn from time to time pursuant to Section 5.01.

        1.13    Credited Benefit Service shall mean, for purposes of determining
benefits under this Plan, shall be a number of years and months (or twelfths of
years) found by application of subsections (a), (b) and (c) to periods of
service beginning on the date (determined by reference to available employment
records of the employer) on which an Employee first renders an Hour of Service
with a Participating Company, unless such service is excluded by application of
subsection (d).

(a)An Employee's Credited Benefit Service with respect to the period prior to
January 1, 1976 shall include all Plan Years and completed calendar months
(treating fractional months as complete months) of employment, provided that no
Credited Benefit Service shall be taken into account for any period:

(1)during which the Plan was not in existence;

(2)during which such Employee was not an Eligible Employee; or

(3)excluded by application of subsection (d).



(b)With respect to the period beginning on January 1, 1976, the Credited Benefit
Service of an Employee who is not, at any time during a Plan Year, a Seasonal
Agricultural Employee shall

8

--------------------------------------------------------------------------------

accrue based on the following table of Hours of Service rendered during each
Plan Year while he is an Eligible Employee:

Hours of Service


--------------------------------------------------------------------------------

  Credited Service


--------------------------------------------------------------------------------

Under 500   0 500—599   2/12 of a year 600—699   3/12 of a year 700—799   4/12
of a year 800—899   5/12 of a year 900—999   6/12 of a year 1000—1099   7/12 of
a year 1100—1199   8/12 of a year 1200—1299   9/12 of a year 1300—1399   10/12
of a year 1400—1499   11/12 of a year 1500 and Over   12/12 of a year

(c)With respect to the period beginning on January 1, 1976, the Credited Benefit
Service of an Employee who is, at any time during a Plan Year, a Seasonal
Agricultural Employee shall accrue based on the following table of Hours of
Service rendered during such Plan Year while he is an Eligible Employee:


Hours of Service


--------------------------------------------------------------------------------

  Credited Service


--------------------------------------------------------------------------------

Under 300   0 300—499   1/12 of a year 500—599   2/12 of a year 600—699   3/12
of a year 700—799   4/12 of a year 800—899   5/12 of a year 900—999   6/12 of a
year 1000—1099   7/12 of a year 1100—1199   8/12 of a year 1200—1299   9/12 of a
year 1300—1399   10/12 of a year 1400—1499   11/12 of a year 1500 and Over  
12/12 of a year

(d)Notwithstanding subsections (a) through (c), an Employee's Credited Benefit
Service shall not include service prior to a Rule of Parity Break.

        1.14    Covered Compensation shall mean the average of the contribution
and benefit bases in effect under Section 230 of the Social Security Act for
each year in the 35-year period ending with the year in which the Participant
attains the social security retirement age as defined in Section 415(b)(8) of
the Code. For purposes of the above, the determination for any year preceding
the year in which the Participant attains the social security retirement age
will be made by assuming that there is no increase in the bases described above
after the determination year and before the Participant attains the social
security retirement age.

        1.15    Credited Compensation shall mean aggregate Compensation for the
performance of duties as an Eligible Employee.

9

--------------------------------------------------------------------------------


        1.16    Cumulative Vesting Service shall mean, with respect to a
particular Employee, the aggregate of all such Employee's Years of Service,
except that the following Years of Service shall not be taken into account:

(a)Years of Service ending before January 1, 1976, if they would have been
disregarded under the break in service rules of the Plan effective for such
years.

(b)Years of Service completed before the Year of Service in which the Employee
attains the age of 22 (or, for an Employee who has at least one Hour of Service
after December 31, 1984, the age of 18), unless such Employee:

(1)was, at any time during the particular Year of Service in question, a
Seasonal Agricultural Employee, or

(2)was a Participant on December 31, 1975 and has been a Participant
continuously thereafter.



(c)Years of Service before a Break in Service, unless and until the Employee has
completed one Year of Service after such Break in Service.

(d)Years of Service before a Rule of Parity Break.

Subject to subsection (d), any Participant who is a Seasonal Agricultural
Employee shall be credited with a year of Cumulative Vesting Service for each
year (if any) for which he is entitled to receive a past service benefit credit
under Section 3.01(a)(3).

        1.17    Early Retirement Date shall have the meaning set forth in
Section 3.03(a).

        1.18    Eligible Employee shall mean any Employee of a Participating
Company, but excluding:

(a)any Leased Employee.

(b)any Employee whose compensation and conditions of employment are established
by the terms of a collective bargaining agreement in the negotiation of which
retirement benefits were the subject of good faith bargaining, except that any
otherwise eligible Employee whose compensation and conditions of employment are
established by the terms of a collective bargaining agreement shall be an
Eligible Employee if his participation in this Plan is specifically provided for
in a collective bargaining agreement entered into by a Participating Company
with such Employee's lawful representative or bargaining agent. For purposes of
the preceding sentence, the term "collective bargaining agreement" shall not
apply if more than two percent (2%) of the employees covered pursuant to such
agreement are "professionals" as defined in Regulation 1.410(b)-9(g).

        1.19    Employee shall mean:

(a)Any person who is employed by and engaged in rendering personal services to
an Affiliated Company, or

(b)Any Leased Employee unless: (i) such individual is covered by a money
purchase pension plan described in Section 414(n)(5)(A)(i) of the Code; and
(ii) Leased Employees do not constitute more than twenty percent (20%) of the
Associated Companies' non-highly compensated work force (as defined in
Section 414(n)(5)(C)(ii) of the Code).

A person employed by an Affiliated Company as an officer shall be deemed an
Employee, whether or not he is also a director of such Affiliated Company, but
no person shall be deemed an Employee solely by reason of serving as a director
of an Affiliated Company.

        1.20    Employee Provided Benefit shall mean an annual amount determined
by increasing a Contributing Participant's Contribution Account at time of
termination or severance from employment

10

--------------------------------------------------------------------------------

(not later than his Normal Retirement Date) by the interest rate provided in
Section 1.12 as of such date compounded annually to the Normal Retirement Date
and then dividing by ten (10).

        1.21    Employee Savings Plan shall mean The Newhall Land and Farming
Company Employee Savings Plan.

        1.22    ERISA shall mean the Employee Retirement Income Security Act of
1974, as amended.

        1.23    Fiduciary shall mean any person who exercises discretionary
authority or control over the management of the Plan, assets held under the
Trust, or disposition of Trust assets; who renders investment advice for direct
or indirect compensation as to assets held under the Plan or has any authority
or responsibility to do so; or who has any discretionary authority or
responsibility in the administration of the Plan. Any person may serve in more
than one fiduciary capacity with respect to the Plan if so duly appointed or
delegated such responsibility.

        1.24    Final Average Credited Compensation shall mean:

(a)The annual average Credited Compensation during the five (5) consecutive year
period during the Participant's last ten (10) years of participation in the Plan
for which such Credited Compensation is highest. If the participant was not
employed for five (5) of the last ten (10) calendar years or if the Participant
was on a leave of absence other than a long term disability leave during such
period, the average will be based on the actual number of most recent
consecutive years completed; or

(b)For any Participant who has at least one Hour of Service with an Affiliated
Company on or after January 1, 1993 the annual average Credited Compensation of
the five years during the Participant's last ten (10) years of participation in
the Plan for which such Credited Compensation is highest. For purposes of
determining this average, the Plan shall disregard all years in which the
Participant has zero earnings. If the participant was not employed for five
(5) of the last ten (10) calendar years or if the Participant was on a leave of
absence other than a long term disability leave during such period, the average
will be based on the actual number of most recent years completed.

(c)If in a calendar year the Hours of Service of a Participant do not equal or
exceed 1500 for a Participant who is, at any time during such calendar year, a
Seasonal Agricultural Employee, 2080 for a Participant who is a Non-Seasonal
Agricultural Employee, or 2080 for all other Participants, then such
Participant's Credited Compensation for such calendar year shall be deemed to be
the sum of: (i) his Credited Compensation for such calendar year (exclusive of
any bonus or severance payments) divided by the actual number of Hours of
Service (not more than the appropriate number set forth in item (I)) completed
by the Participant during the applicable period and then multiplied by the
appropriate number set forth in item (II); plus (ii) any bonus received by the
Participant during the calendar year.

        1.25    Five-Percent Owner of an entity shall mean any Participant who
owns (or is considered as owning, within the meaning of Section 318 of the Code,
applied by substituting "one-twentieth" for "50%" in Section 318(a)(2)(C)) more
than five percent (5%) of the capital or profits interest of the entity (or, if
such entity is a corporation, more than five percent (5%) of its outstanding
stock or stock possessing more than five percent (5%) of the total combined
voting power of all stock).

        1.26    Hour of Service shall mean:

(a)In general:

(1)An hour for which an Employee is paid or entitled to payment by an Affiliated
Company for the performance of duties;

11

--------------------------------------------------------------------------------

(2)An hour for which an Employee is paid or entitled to payment by an Affiliated
Company for a period during which no duties are performed (whether or not the
employment relationship has been terminated) on account of vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence; provided, however, that:

(i)No hour for which an Employee is directly or indirectly paid under a plan
maintained by an Affiliated Company solely to comply with applicable worker's
compensation, unemployment compensation or disability insurance laws or solely
to reimburse the Employee for medical or medically related expenses incurred by
the Employee shall be counted as an Hour of Service; and

(ii)Under no circumstances shall more than 501 Hours of Service be credited to
an Employee for any single continuous period during which the Employee performs
no duties.



(3)An hour (to the extent not already credited under paragraphs (1) or
(2) above) for which an Employee is awarded back pay from an Affiliated Company,
irrespective of mitigation of damages.



(b)Subsection (a) shall be applied in accordance with the following:

(1)The number of Hours of Service to be credited for periods during which the
Employee performs no duties and the crediting of Hours of Service to specific
Plan Years shall be determined by the Committee in accordance with subsections
(b) and (c) of Department of Labor Regulations §2530.200b-2; and

(2)An Employee whose compensation for the performance of duties is computed
without reference to specific numbers of hours shall be deemed to have 190 Hours
of Service in any calendar month in which such Employee completes one Hour of
Service.



(c)Solely for the purpose of determining whether a Break in Service has
occurred, an Hour of Service shall include, effective for unpaid absences which
commence on or after January 1, 1985, any unpaid absence from work for any
period:

(1)By reason of pregnancy of the Employee;

(2)By reason of the birth of a child of the Employee;

(3)By reason of the placement of a child with the Employee in connection with
the adoption of such child by such Employee; or

(4)For purposes of caring for such child for the period beginning immediately
following such birth or placement.

For purposes of calculating Hours of Service under this subsection, the Plan
shall treat as Hours of Service either: (i) the hours which otherwise would
normally have been credited to the Employee but for such absence; or (ii) in any
case in which the Plan is unable to determine the hours described in clause (i),
eight (8) hours per day of absence.

Provided, however, that no more than 501 Hours of Service shall be credited for
each pregnancy or placement described in paragraphs (1) through (4) above. All
Hours of Service credited under this subsection shall be credited in the Plan
Year during which the first day of the absence described in (i) through
(iv) above occurs if, but only if, the Employee would have had a Break in
Service in such Plan Year were the Hours of Service under this subsection not
credited in such year or, in any other case, in the immediately following Plan
Year. No Hours of Service will be credited under this subsection unless the
Employee furnishes to the Committee such timely

12

--------------------------------------------------------------------------------




information as the Committee may reasonably require to establish that the
absence from work is for reasons set forth in (i) through (iv) above and the
total number of days for which there was such an absence.

        1.27    Insurance Company shall have the meaning set forth in
Section 9.04.

        1.28    Investment Manager shall have the meaning set forth in
Section 9.03.

        1.29    Late Retirement Date shall have the meaning set forth in
Section 3.03(a).

        1.30    Leased Employee means any person, other than a common law
employee of an Affiliated Company, who pursuant to an agreement between an
Affiliated Company and any other person ("leasing organization") has performed
services for the Affiliated Company (or for the Affiliated Company and related
persons determined in accordance with Section 414(n)(6) of the Code) on a
substantially full time basis for a period of at least one year as determined in
accordance with the applicable provisions of the proposed Income Tax Regulations
Section 1.414(n)-1(b)(10), and such services are performed under the primary
direction or control of the Affiliated Company.

        1.31    Liquidation Date shall mean January 8, 1985.

        1.32    Managing General Partner shall mean Newhall Management
Corporation, a California corporation, the managing general partner of the
Company, and any successor managing general partner.

        1.33    Non-Seasonal Agricultural Employee shall mean any employee
engaged as an agricultural worker by a component of an Affiliated Company that
is predominantly involved in producing agricultural commodities, and who is not
a Seasonal Agricultural Employee.

        1.34    Normal Retirement Date shall mean, effective August 1, 1987, the
first day of the month coinciding with or next following a Participant's
sixty-fifth (65) birthday.

        1.35    OBRA 93 shall mean the Omnibus Budget Reconciliation Act of
1993.

        1.36    One-Percent Owner of an entity shall mean any person who would
be described by the definition of Five Percent Owner herein if "one percent"
(1%)" were substituted for "five percent (5%)" each place it appears in such
definition.

        1.37    Participant shall mean any Eligible Employee of a Participating
Company who becomes a Participant in the Plan in accordance with Article II and
who has not either: (i) incurred a Rule of Parity Break; or (ii) received the
entire amount of his benefits under the Plan.

        1.38    Participating Company shall mean the Company and any other
employer: (i) authorized by the Board to adopt the Plan; and (ii) which adopts
the Plan for its employees.

        1.39    Plan shall mean The Newhall Land and Farming Company Retirement
Plan, as in effect from time to time. With respect to the period from and after
January 1, 1989, the Plan shall be as set forth in this document and as amended
from time to time.

        1.40    Plan Administrator shall mean, with respect to the period prior
to January 8, 1985, The Newhall Land and Farming Company, a corporation, and for
the period from and after January 8, 1985, the Managing General Partner.

        1.41    Plan Year shall mean: (i) for any year beginning after
December 31, 1975, the period from any January 1st to the following
December 31st; and (ii) for any period prior to January 1, 1976, the Plan Year
specified in the Plan as in effect for such period.

13

--------------------------------------------------------------------------------


        1.42    Primary Social Security Benefit of a Participant shall mean the
following, computed in accordance with Section 14.04:

(a)If determined as of a date on or after his Normal Retirement Date, the
estimated annual old age insurance benefit available to him on his Normal
Retirement Date under the Social Security Act as in effect on such date.

(b)If determined as of the date of his retirement or termination of employment
prior to his Normal Retirement Date, the estimated annual primary old age
insurance available to him at his Normal Retirement Date, computed: (i) as
though his Compensation would continue from the date of determination to his
Normal Retirement Date at the rate in effect immediately prior to his actual
retirement or termination; and (ii) without regard to any increases in the
Social Security Taxable Wage Base or benefit levels or any other change in the
Social Security Act or regulations thereunder that may take effect after the
date of such determination.

        1.43    Regulation shall mean the Federal Income Tax Regulations, as
amended.

        1.44    Related Company shall mean, with respect to a particular
Participating Company: (i) each other entity, trade or business (whether or not
incorporated) which is included within a controlled group of corporations or a
group of trades or businesses under common control within which such
Participating Company is also included, as determined under Section 414(b) or
(c) of the Code and Regulations thereunder; and (ii) any employer which is a
member of an affiliated service group with such Participating Company, as
determined under Section 414(m) of the Code; and (iii) any other entity required
to be aggregated with such Participating Company pursuant to regulations under
Section 414(o) of the Code. For purposes of the limitation on benefits set forth
in Section 8.01, Sections 414(b) and (c) of the Code shall be applied as
modified by Section 415(h) of the Code (relating to the substitution of a
50 percent ownership test for an 80 percent ownership test).

        1.45    Remuneration shall mean an Employee's wages, salaries, and fees
for personal services and other amounts received for personal services actually
rendered in the course of employment with a Participating Company or any Related
Company. Remuneration includes, but is not limited to: (i) commissions,
compensation for services on the basis of percentage of profits, overtime
payments and bonuses; (ii) earned income from sources without the United States
(whether or not excludable from gross income under Section 911 of the Code);
(iii) amounts received through accident or health insurance or through a
self-insured medical reimbursement plan for personal injuries or sickness (but
only to the extent includable in gross income); (iv) in the case of an Employee
who has not attained age 65 before the close of the taxable year and who retired
on account of permanent and total disability, wages or payments in lieu of wages
(whether or not excludable from gross income under Section 105(d) of the Code);
(v) amounts paid or reimbursed by such Participating Company or any Related
Company for moving expenses (but only to the extent not deductible by the
Employee); and (vi) amounts included in gross income by reason of elections made
under Section 83(b) of the Code. Remuneration does not, however, include:

(a)Contributions of such Participating Company or any Related Company to any
other plan of deferred compensation to the extent deductible by, or not
includable in taxable income of, the Employee for the taxable year of
contribution (including contributions to a simplified employee pension plan),
and distributions from any plan of deferred compensation other than an unfunded
plan not qualified under Section 401 of the Code;

(b)Amounts realized from the exercise of an employee option to purchase
securities of such Participating Company or any of its Related Companies or the
disposition of securities acquired upon exercise of such an option;

(c)Amounts realized upon the vesting of restricted property; and

14

--------------------------------------------------------------------------------

(d)All other amounts which receive special tax benefits.

Notwithstanding the foregoing,

(I)Remuneration shall include any employer contribution under a cash or deferred
arrangement to the extent not included in gross income under Code
Section 402(g)(3) and any amount which the Employee would have received in cash
but for an election under a cafeteria plan (within the meaning of Code
Section 125). Effective January 1, 2001, Remuneration also shall include any
elective salary reductions not includible in gross income as a qualified
transportation fringe under Code Section 132(f)(4).

(II)For purposes of Section 15.01(b), an Employee's Remuneration shall not
exceed the limitation amount contained in Section 1.10(b).

        1.46    Rule of Parity Break shall mean a Break in Service incurred by a
Participant who has not met the vesting requirement of Section 3.06(a) prior to
such Break in Service and consisting of a number of consecutive Breaks in
Service which: (i) equals or exceeds the number of such Participant's Years of
Service prior to such Break in Service; and (ii) unless clause (i) is satisfied
prior to January 1, 1985, equals or exceeds five (5). Years of Service prior to
any Rule of Parity Break shall be disregarded in determining whether a
subsequent Break in Service constitutes a Rule of Parity Break.

        1.47    Seasonal Agricultural Employee shall mean any Eligible Employee
engaged as an agricultural worker on a seasonal basis by a component of any
Affiliated Company that is predominantly involved in producing agricultural
commodities, and who is scheduled to work less than one thousand five hundred
(1500) hours per calendar year. Any Employee who is a Seasonal Agricultural
Employee during any portion of a Plan Year shall, notwithstanding his transfer
to or from other employment status, be entitled in that Plan Year to the benefit
of such provisions of this Plan as pertain to a Seasonal Agricultural Employee
(including, but not limited to, Sections 1.06, 1.13, 1.16, 1.24, 1.51, 2.01,
3.1(b), and 15.3).

        1.48    Social Security Taxable Wage Base means the contribution and
benefit base as determined under Section 230 of the Social Security Act with
respect to a particular time.

        1.49    Trust shall mean the aggregate of all the assets of the Plan,
including: (i) assets held hereunder pursuant to a trust agreement entered into
between the Company and the Trustee, pursuant to Section 9.02; and (ii) assets
held pursuant to a contract with an Insurance Company, pursuant to Section 9.04.

        1.50    Trustee shall mean any trustee appointed by the Committee.

        1.51    Year of Service shall mean:

(a)As to Plan Years beginning after December 31, 1975, each Plan Year during
which:

(1)An Employee who is not at any time during such Plan Year a Seasonal
Agricultural Employee completes at least one thousand (1000) Hours of Service;
or

(2)An Employee who at any time during such Plan Year is a Seasonal Agricultural
Employee completes at least three hundred (300) Hours of Service; and



(b)As to years prior to 1976, each full or partial year of employment commencing
upon the completion of one Hour of Service and each anniversary thereof.

15

--------------------------------------------------------------------------------



ARTICLE II
PARTICIPATION

        2.01    General Eligibility Requirements.    

(a)Every Participant in the Plan on December 31, 1988 shall continue to be a
Participant hereunder.

(b)Any Eligible Employee who is not a Participant by virtue of subsection
(a) shall become a Participant on the earlier of:

(1)The date he first performs an Hour of Service for a Participating Company as
a Seasonal Agricultural Employee (and no subsequent transfer of employment
status shall make such individual subject to clause (2)); or

(2)The first day of the first calendar month coinciding with or following the
date on which he has completed both the service requirement set forth in
subsection (c) and the age requirement set forth in subsection (d).



(c)An Eligible Employee has satisfied the service requirement on the earlier of
the following dates:

(1)The first anniversary of the date of his first Hour of Service with any
Affiliated Company (or his first Hour of Service after a Year Break in Service),
if he completed 1,000 Hours of Service during such period; or

(2)The last day of the first Plan Year which commences after the date of his
first Hour of Service with any Affiliated Company (or his first Hour of Service
after a Year Break in Service) and in which he completes at least 1,000 Hours of
Service.



(d)An employee has satisfied the age requirement on the earlier of the following
dates:

(1)Such date prior to January 1, 1985 as he attains age 22; or

(2)Such date on or after January 1, 1985 as he attains or has attained age 21.



(e)An Employee who is not an Eligible Employee on the date he would otherwise
become a Participant under subsection (b) shall become a Participant on the
first date thereafter on which he is an Eligible Employee.

16

--------------------------------------------------------------------------------



ARTICLE III
RETIREMENT BENEFITS

        3.01    Normal Retirement Benefit.    

(a)Subject to Article VIII, a Participant who has at least one Hour of Service
with an Affiliated Company on or after January 1, 1989 and who elects to retire
on his Normal Retirement Date shall be entitled to receive as his Normal
Retirement Benefit an annual benefit in an amount (expressed in the form of a
single life annuity) equal to the greater of:

(1)The sum of: (i) 1.35% of the Participant's Final Average Credited
Compensation not in excess of his Covered Compensation multiplied by his years
of Credited Benefit Service prior to January 1, 1997, not to exceed 30 such
years (1.35% shall be changed to 1.08% of the Participant's Final Average
Credited Compensation not in excess of his Covered Compensation multiplied by
his years of Credited Benefit Service beginning on or after January 1, 1997 not
to exceed a total of 30 years); plus (ii) 2% of the Participant's Final Average
Credited Compensation in excess of his Covered Compensation multiplied by his
years of Credited Benefit Service prior to January 1, 1997, not to exceed 30
such years (2% shall be changed to 1.60% of the Participant's Final Average
Credited Compensation not in excess of his Covered Compensation multiplied by
his years of Credited Benefit Service beginning on or after January 1, 1997, not
to exceed a total of 30 years); finally, for a Contributing Participant, the sum
is increased by such Participant's Employee Provided Benefit; or

(2)(i) First the Participant's Final Average Credited Compensation is multiplied
by two percent (0.02) (one and two-thirds percent (0.0167) for Participants who
terminated employment prior to January 1, 1985), and the product thereof is
multiplied by the lesser of thirty (30) or the number of the Participant's years
of Credited Benefit Service; (ii) Next, the product of fifty percent (0.50) of
the Participant's Primary Social Security Benefit and the number of the
Participant's years of Credited Benefit Service is divided by the greater of
thirty (30) or the number of years of Credited Benefit Service the Participant
had at his Normal Retirement Date (or would have had if he had worked
continuously from his termination date to his Normal Retirement Date);
(iii) Next, the quotient determined in (ii) is subtracted from the product
determined in (i); and (iv) Finally, for a Contributing Participant, the
difference determined in (iii) is increased by such Participant's Employee
Provided Benefit.

        For purposes of the benefit formula contained in subsection (2) above, a
Participant's Normal Retirement Benefit shall be based on his Final Average
Credited Compensation and his Credited Benefit Service through December 31,
1988.

(3)For any Employee who was a Participant on January 1, 1979; (i) First, with
respect to each calendar year (or portion of a calendar year) during the period
beginning on the later of January 1, 1976 or the date the Employee became a
Participant, an amount equal to one and one-half percent (0.015) of that portion
of his Credited Compensation for such year (or portion thereof) not in excess of
the Social Security Taxable Wage Base applicable for such year shall be added to
two percent (0.02) of that portion (if any) of his Credited Compensation for
such year (or portion thereof) in excess of such Social Security Taxable Wage
Base; (ii) Next, with respect to any Employee who was a Participant on
December 31, 1975, the sum determined in (i) shall be increased by the amount of
the annual fixed retirement benefit that was accrued with respect to such
Participant under the Plan as of December 31, 1975; and (iii) Finally, the sum
determined in (i), increased if applicable as set forth in (ii), shall be
further increased by a past

17

--------------------------------------------------------------------------------

service credit for Seasonal Agricultural Employees under this (iii), if
applicable. Each Seasonal Agricultural Employee shall be allowed benefits for
each calendar year through 1975 which follows the latest
two-consecutive-calendar-year period in which such Employee has a total of not
less than six hundred (600) Hours of Service in the amount of one and one-half
percent (11/2%) of his Credited Compensation for each calendar year up to the
Social Security Wage Base in effect for such year and two percent (2%) of his
Credited Compensation for such year in excess of such Social Security Wage Base.
Any employee who was a Seasonal Agricultural Employee during any portion of any
Plan Year shall, notwithstanding his transfer to other employment status, be
entitled in that Plan Year to the benefit of the provisions of this clause (iii)
which pertain to a Seasonal Agricultural Employee. Provided, however, that no
credits or benefits shall be allowed in (i) or (ii) above with respect to
service not required to be taken into account in determining Cumulative Vesting
Service by reason of subsection (c) and (d) of Section 1.15.

        For purposes of the benefit formula contained in subsection (3) above, a
Participant's Normal Retirement Benefit shall be based on his Final Average
Credited Compensation and his Credited Benefit Service through December 31,
1988.

(4)A benefit computed by the multiplication of $132.00 by the number of the
Participant's years of Credited Benefit Service (expressed as twelfths of years)
not to exceed 30 such years.



(b)A Participant whose employment with an Affiliated Company terminated prior to
January 1, 1989 and who elects to retire on his Normal Retirement Date shall be
entitled to receive as his Normal Retirement Benefit an annual benefit in an
amount (expressed in the form of a single life annuity) equal to the greater of
the benefit determined under subsection (2), (3) and (4).

        3.02    Provisions Relating to Benefits Commencing Prior to January 1,
1985 and Certain Spousal Benefits.    

(a)Except as provided in subsections (b), (c), and (d) of this section,
retirement benefits for Participants (and Beneficiaries of the interests of such
Participants) who first received benefits prior to January 1, 1976 shall be
governed by the provisions of this Plan (or the applicable predecessor plan)
existing on such Participant's retirement date, except to the extent that
variable benefits under predecessor plans were converted at the Participant's
election into fixed credits.

(b)With respect to: (i) any Participant who had retired on an Early, Normal, or
Late Retirement Date and was in receipt of retirement income under the Plan as
of December 31, 1978; (ii) any spouse of such a Participant who becomes or has
become entitled to benefits under Articles III or VI; and (iii) any beneficiary
who is entitled to be paid a survivor annuity according to the provisions of
Article IV and who was in receipt of monthly benefits as of December 31, 1978,
the monthly benefit shall be increased effective November 1, 1979 by a
percentage representing 80 percent of the percentage increase of the Consumer
Price Index which occurred between the month of retirement or death and
June 1979. In no event shall the resulting monthly benefit be less than: (I) in
the case of a Participant receiving benefits in the form of a single life
annuity, $15.00 multiplied by the former Participant's service at retirement to
a maximum of 10 years; or (II) in the case of a Participant, beneficiary or
spouse receiving benefits in a form other than under a single life annuity, the
benefit which would have been payable under such form if the Participant had
been entitled to receive a single life annuity in the amount described in item
(I).

18

--------------------------------------------------------------------------------

(c)For: (i) any Participant who had retired on an Early, Normal or Late
Retirement Date and was in receipt of retirement income as of December 31, 1982;
(ii) any spouse of such a Participant if such spouse becomes or has become
entitled to benefits under Article III or VI; and (iii) any beneficiary who is
entitled to be paid a survivor annuity according to the provisions of Article IV
and who was in receipt of monthly benefits as of December 31, 1982, the monthly
benefit shall be increased effective July 1, 1983 by 0.632% per month,
compounded monthly, for each month beginning with the later of: (I) the date the
Participant, spouse or beneficiary began receiving payments; or (II) January 1,
1979 and ending on December 31, 1982. Notwithstanding the foregoing, any benefit
payable on January 1, 1983 in excess of nine hundred dollars per month ($900 per
month) will not be increased by this subsection.

(d)For: (i) any Participant who had retired on an Early, Normal, or Late
Retirement Date and was in receipt of retirement income as of December 31, 1984;
(ii) any spouse of such a Participant if such spouse becomes or has become
entitled to benefits under Article III or VI; and (iii) any beneficiary who is
entitled to be paid a survivor annuity according to the provisions of Article IV
and who was in receipt of monthly benefits as of December 31, 1984, the monthly
benefit shall be increased effective January 1, 1986 by 0.285 percent per month,
compounded monthly, for each month during the period beginning with the later
of: (I) the date the Participant, spouse, or beneficiary began receiving
payments; or (II) January 1, 1983 and ending on August 31, 1985. In no event
shall the resulting monthly benefit be less than: (A) in the case of a
Participant who retired on or after Normal Retirement Date and who is receiving
benefits in the form of a single life annuity, $11 multiplied by his full years
and months (expressed as twelfths of full years) of Credited Benefit Service to
a maximum of 30 years; or (B) in any other case, the Actuarial Equivalent of the
benefit described in item (A), reduced pursuant to Section 3.02(c) if
applicable. Notwithstanding the foregoing, any benefit payable on January 1,
1985 in excess of nine hundred dollars per month ($900 per month) will not be
increased by this subsection.

(e)With respect to any Participant who had retired on an Early, Normal, or Late
Retirement Date and began receiving retirement benefits under the Plan on or
before December 31, 1982, and whose monthly retirement benefit under the Plan as
of July 31, 1987 was less than $900, such monthly retirement income shall be
increased as of August 1, 1987 by one percent (1%) for each full year elapsed
between the date of such Participant's first retirement benefit payment under
the Plan and July 31, 1987, but not more than 20%.

(f)The benefits payable under Article III or VI of the Plan, with respect to a
deceased Participant who began receiving benefits under the Plan on or before
December 31, 1982, to a surviving spouse or contingent annuitant whose monthly
retirement income under the Plan as of July 31, 1987 was less than $900 shall be
increased as of August 1, 1987 by one percent (1%) for each full year elapsed
between the date of the Participant's first retirement income payment under the
Plan and July 31, 1987, but not more than 20%.

(g)The benefits payable under Article V to the surviving spouse of a deceased
Participant shall, in the case of a spouse who began receiving such benefits
under the Plan on or before December 31, 1982 and whose monthly benefit under
the Plan as of July 31, 1987 was less than $900, be increased as of August 1,
1987 by one percent (1%) for each full year elapsed between the date of such
spouse's first benefit payment under the Plan and July 31, 1987, but not more
than 20%.

        3.03    Early Retirement Benefit.    

(a)A Participant who has completed ten (10) years of Cumulative Vesting Service
and who has attained age 55 may elect to retire on an Early Retirement Date
which is the first day of a

19

--------------------------------------------------------------------------------

calendar month by filing a written notice of such election with the Committee at
least 120 days prior to such Early Retirement Date.

(b)A Participant who elects an Early Retirement Date may elect to have his
retirement income commence either on his Normal Retirement Date or as of the
first day of any earlier month selected by him which is on or after his Early
Retirement Date.

(c)Subject to subsection (d), the retirement benefit of a Participant electing
early retirement under subsection (a) shall be computed in accordance with
Section 3.01, applied as though such Participant had retired on his Normal
Retirement Date with the number of years of Credited Benefit Service and
Cumulative Vested Service he has actually completed as of his severance from
employment. In the event payment of benefits commences before his Normal
Retirement Date, the amount of such benefits shall be reduced by one-fifteenth
(1/15) for each of the first five (5) years and one-thirtieth (1/30) for each of
the next five (5) years that commencement of benefits under this section
precedes his normal Retirement Date. In the case of fractional years, the
reduction factor specified in the preceding sentence shall be prorated to the
nearest full month.

(d)The retirement benefit of a Participant who has at least one Hour of Service
on or after January 1, 1989 and elects early retirement under subsection
(a) shall be computed in accordance with Section 3.01, applied as though such
Participant had retired on his Normal Retirement Date with the number of years
of Credited Benefit Service and Cumulative Vested Service he has actually
completed as of his Early Retirement Date. In the event payment of benefits
commences before his Normal Retirement Date, multiply the Base Benefit Factors
in Table I by the benefit determined under clause (i) of Section 3.01(a) and the
excess benefit factor based on a Participant's year of birth by the benefit
determined under clause (ii) of Section 3.01(a) or multiply the Base Benefit
Factors in Table I by the benefit determined in paragraphs (2), (3) and (4).

TABLE 1

Base Benefit Factor

--------------------------------------------------------------------------------

  Excess Benefit Factor

--------------------------------------------------------------------------------

Age at Benefit
Commencement

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Year of Birth
1954 or earlier

--------------------------------------------------------------------------------

  Year of Birth
1955 or later

--------------------------------------------------------------------------------

65   1.000   1.000   1.000 64   933   933   933 63   867   867   867 62   800  
800   800 61   733   733   733 60   667   667   667 59   633   633   633 58  
600   600   600 57   567   567   567 56   533   533   529 55   500   500   486

        In the case of fractional years, the reduction factors are interpolated
to the completed month of age at benefit commencement.

        3.04    Late Retirement Benefit.    

(a)A Participant who continues in the employ of an Affiliated Company past his
Normal Retirement Date may elect to retire on a Late Retirement Date which is
the first day of a calendar month by filing a written notice of such election
with the Committee at least 120 days prior to such Late Retirement Date.

20

--------------------------------------------------------------------------------

(b)Subject to subsection (c), the retirement benefit of a Participant electing
late retirement shall be, if paid in a single life annuity form, the same
monthly amount he would have received had he retired on his Normal Retirement
Date. Such single life annuity amount shall not be adjusted to reflect the
Participant's age upon commencement of benefits, but alternative forms of
benefit payment shall be determined with reference to such single life annuity
amount on the basis of appropriate factors (including the age of the Participant
at the date of his actual retirement). No additional benefits shall accrue under
this Plan by reason of employment after an employee's Normal Retirement Date.

(c)The retirement benefit of a Participant with one (1) Hour of service on or
after January 1, 1988 who elects late retirement shall be determined in the same
manner as his Normal Retirement Benefit taking into account his Final Average
Credited Compensation and total Credited Benefit Service (not in excess of
30 years) during his employment with all Affiliated Companies.

        3.05    Benefits for Contributing Participants.    

        In no event shall the retirement benefits payable to a Contributing
Participant be less than the minimum aggregate benefits provided for in
Section 6.03.

        3.06    Benefits upon Termination.    

(a)Subject to subsection (b) and (if applicable) Section 15.04, a Participant
whose employment with all Affiliated Companies terminates for any reason other
than death or retirement in accordance with the provisions of this Plan shall be
entitled to benefits as set forth in subsection (c) only if at least one of the
following applies:

(1)He has completed ten (10) years of Cumulative Vesting Service (five (5) years
of Cumulative Vesting Service for Participants with one (1) Hour of service on
or after January 1, 1989);

(2)His employment terminates on or after the date he attains age 65; or

(3)He was an employee of a Participating Company on December 31, 1975 and
continuously thereafter, has attained age forty (40), and has been a Participant
for at least five (5) years.



(b)Notwithstanding subsection (a):

(1)A Contributing Participant's right to his Contribution Account shall at all
times be fully vested and nonforfeitable; and

(2)Any Participant whose employment with the Company or any of its Related
Companies terminated in connection with the partial liquidation of the Company
effective March 9, 1983 shall be fully vested in his accrued benefit under the
Plan as of such date.



(c)The benefit payable to a terminated Participant entitled to a benefit by
virtue of subsection (a) shall be an annual benefit expressed in the form of
single life annuity equal to the benefit earned prior to termination of
employment computed in accordance with Section 3.01. Such benefit shall be
payable commencing on his Normal Retirement Date, except that if as of the date
of termination of employment such Participant had satisfied the service
requirement but not the age requirement set forth in Section 3.03(a), he may,
upon attaining age 55, elect to receive the retirement income otherwise payable
to him, commencing as of the first day of any month selected by him which is on
or after his attainment of age 55 and prior to his Normal Retirement Date,
reduced as provided in Section 3.03(c) or (d) by reason of the commencement of
payments prior to his Normal Retirement Date.

(d)If a Participant separates from service before the Participant is vested in
his accrued benefit, the Participant's accrued benefit will be deemed to have
received a distribution equal to $0 and to forfeit the remainder of their
benefit. Subject to the Rule of Parity Break, such a participant's accrued
benefit will be restored at such time as the participant again becomes an
Employee.

21

--------------------------------------------------------------------------------



ARTICLE IV
REEMPLOYMENT

        4.01    Repayment.    As permitted under Section 411(a)(7)(C) of the
Code, if a Participant who has received his or her vested accrued benefit again
becomes an Eligible Employee, the Participant may repay in cash the total amount
that he received under the Plan with interest from the date of receipt at the
rate permitted under Section 411(c)(2)(C) of the Code. Such repayment must be
made by delivering the required amount to the Trustee within 5 years after the
date on which the Participant again becomes an Eligible Employee. By making this
repayment, the Participant will be entitled to have reinstated the Credited
Benefit Service with which the Participant was credited as of the date of the
separation from service to which the benefit relates and to have no reduction
made to any subsequent benefit under the Plan for any prior benefit payments.

        4.02    Suspension Before a Participant's Normal Retirement Date.    If
a Participant who has separated from service again becomes an Employee, any Plan
benefit payable to the Participant will be suspended beginning with the first
month after the month in which the Participant is credited with at least 1,000
Hours of Service for a Plan Year and continuing until the Participant again
separates from service. Any benefits to which the Participant may become
entitled because of this subsequent separation from service will be actuarially
determined on the basis of increased service, age and other relevant factors and
will be actuarially reduced for payments received before reemployment unless the
Participant repaid all such amounts in accordance with the preceding Section.

        4.03    Suspension After a Participant's Normal Retirement
Date.    Notwithstanding the foregoing, a Participant who continues in
employment with an Affiliated Company or who is reemployed by an Affiliated
Company on or after attaining age 65 will be eligible for his retirement benefit
for any month in which the Participant is expected to receive compensation for
less than 40 Hours of Service or such other amount of time that does not
constitute Section 203(a)(3)(B) service under ERISA.

        4.04    Resumption.    Benefits suspended because they constitute
Section 203(a)(3)(B) service under ERISA will resume on the first day of the
third calendar month after the calendar month in which the Participant ceases
such service and has notified the appropriate Participating Company of such
cessation of service.

        4.05    Death.    If a Participant dies while benefits are suspended,
with respect to the Participant's retirement benefits earned before the
suspension, a death benefit will be paid as provided under the form of benefit
payment previously elected by the Participant, and will be based on the benefit
that would have been paid if the Participant had again retired on the date of
death. With respect to the benefit earned during the suspension, any death
benefits will be provided in accordance with Article V.

22

--------------------------------------------------------------------------------

ARTICLE V
DEATH BENEFITS

        5.01    Preretirement Survivor Benefits.    Upon the death of a vested
Participant prior to his Annuity Starting Date, survived by a spouse to whom he
was married throughout the one-year period ending on the date of death, a
benefit under subsection (a) shall be payable to such spouse if the Participant
dies on or after August 23, 1984 after: (i) completing at least one Hour of
Service on or after August 23, 1984; or (ii) completing ten (10) Years of
Service and completing at least one Hour of Service on or after January 1, 1976.
In the case of any other Participant, no benefit shall be payable except as
provided in subsection (b).

(a)In a case to which this subsection (a) applies, the surviving spouse shall
receive a monthly annuity equal to the amount which would be payable as a
survivor annuity if—

(1)In the case of a Participant who dies after becoming eligible for early
retirement under Section 3.03 but before retirement, such Participant had
retired and received an annuity pursuant to the normal payment method set forth
in Section 7.01(b), on the day before such Participant's death, and the annuity
shall start as of the first day of the month coinciding with or next following
the date of death.

(2)In the case of a Participant who dies after retirement under Section 3.03(a)
but before his Annuity Starting Date, such Participant elected on the day before
his death to begin receiving benefits immediately under Section 3.03(b), and the
annuity shall start as of the first day of the month coinciding with or next
following the date of death.

(3)In the case of a Participant who dies before the date on which he would have
attained age fifty-five (55), such Participant had: (i) separated from service
on the date of death (or, if earlier, the date of actual separation from
service); (ii) survived to his fifty-fifth (55th) birthday; (iii) retired in
accordance with Section 3.03 and received an annuity pursuant to the normal
payment method set forth in Section 6.01(b); and (iv) died on the day after his
fifty-fifth (55th) birthday. This annuity shall start as of the first day of the
first month after the Participant would have attained age fifty-five (55).



(b)In a case to which subsection (a) does not apply, a benefit shall be payable
to the surviving spouse under this subsection if the Participant completed ten
(10) years of Cumulative Vesting Service and attained age fifty-four and
one-half (541/2), prior to the termination of his employment. The amount of the
preretirement survivor benefit under this subsection shall be equal to the
payments such spouse would have received as a survivor annuity if the
Participant had retired or terminated employment immediately prior to his death
(or, if earlier, on his actual date of retirement or termination of employment)
without electing any optional form of benefit under Sections 7.02 and 7.03. The
annuity shall start as of the first day of the month coinciding with or next
following the date of death.

23

--------------------------------------------------------------------------------



ARTICLE VI
CERTAIN BENEFITS FOR CONTRIBUTING PARTICIPANTS

        6.01    Withdrawal.    Any Contributing Participant whose Annuity
Starting Date has not occurred may, by so electing in writing on a form approved
by the Committee, and with the consent of his spouse (if any), withdraw in a
lump sum an amount equal to any of the following:

(a)The balance of his Contribution Account;

(b)The amount of his contributions to such account; or

(c)Any interest earnings in such account.

        With respect to any such withdrawal on or after January 1, 1985 by a
Participant having at least one Hour of Service or hour of paid leave on or
after August 23, 1984, the consent of such Participant's spouse shall meet
requirements (ii), (iii), and (iv) set forth in the first sentence of
Section 7.03(b)(1). Following any such withdrawal, such Participants shall have
no right to any Employee Provided Benefit with respect to the amount withdrawn.

        6.02    Preretirement Death Benefit.    Subject to subsections (a) and
(b), upon the death prior to his Annuity Starting Date of a Contributing
Participant entitled to benefits under Section 5.01, no amount shall be payable
other than under Section 5.01.

(a)Notwithstanding the above paragraph, a Contributing Participant entitled to
benefits under Section 5.01 may elect, with the consent of his spouse in a
writing meeting requirements (ii), (iii) and (iv) set forth in the first
sentence of Section 7.03(b)(1), to receive payment of the balance of such
Participant's Contribution Account in a lump sum in the event of the
Participant's death prior to his Annuity Starting Date. Such election may
specify a Beneficiary other than the spouse in accordance with Section 7.03(b).
The Committee shall provide such notice of the election set forth in the
preceding sentence as may be required by law.

(b)Notwithstanding the first paragraph, the surviving spouse of a Contributing
Participant entitled to benefits under Section 5.01(a) who dies before his
Annuity Starting Date without making an election under subsection (a) may elect
in writing within 60 days of such Participant's death to receive payment of such
Participant's Contribution Account in a lump sum.

(c)In any case in which the Contribution Account of a Contributing Participant
is paid in a lump sum pursuant to subsection (a) or (b), the benefits payable
under Section 5.01 with respect to such Participant shall be computed by
disregarding any Employee Provided Benefit.

(d)Upon the death prior to his Annuity Starting Date of a Contributing
Participant not entitled to benefits under Section 5.01, the Beneficiary of such
Contributing Participant shall be entitled to payment of the balance of such
Participant's Contribution Account in a lump sum as soon as administratively
feasible (but in no case later than one year) after such Participant's death.

        6.03    Postretirement Death Benefit.    Upon the death of a
Contributing Participant receiving benefits under Article III, the excess (if
any) of (1) the balance in his Contribution Account as of his Annuity Starting
Date over (2) the total amount received by such Participant as retirement
benefits shall be paid in a lump sum to his Beneficiary. However, if the
Participant's benefits are payable in the form of a joint and survivor annuity
under Section 7.01(b) or a life and contingent annuity under Section 7.02(b) and
the spouse or contingent annuitant survives the Participant, the preceding
sentence shall not apply, but, upon the death of the spouse or contingent
annuitant, the excess, if any, of (A) the balance in the Participant's
Contribution Account as of his Annuity Starting Date over (B) the total amount
received as annuity payments by the Participant and his spouse or contingent
annuitant shall be paid in a lump sum to the Participant's designated
Beneficiary. For purposes of the preceding sentence, if no Beneficiary was
designated or none survives, payment shall be made notwithstanding
Section 7.03(a) to the estate of the Participant's spouse or contingent
annuitant.

24

--------------------------------------------------------------------------------

ARTICLE VII
DISTRIBUTIONS OF BENEFITS

        7.01    Normal Payment Method.    

(a)Unmarried Participant. A Participant who on his Annuity Starting Date is
unmarried shall receive monthly benefits determined in accordance with
Article III payable over his lifetime, unless the Participant elects, pursuant
to Section 7.03, an alternate form of benefit provided under Section 7.02.

(b)Married Participant. A vested Participant who on his Annuity Starting Date is
married shall receive benefits in the form of a joint and survivor annuity which
shall be the Actuarial Equivalent of the retirement benefit which would
otherwise be payable over his lifetime determined in accordance with Article III
and which provides a reduced monthly payment to the Participant for his life and
thereafter a monthly survivor annuity payment of fifty percent (50%) of such
amount to the Participant's surviving spouse, unless the Participant and his
spouse elect, pursuant to Section 7.03, an alternate form of benefit provided
under Section 7.02.

        7.02    Optional Payment Methods.    In lieu of the normal payment
method specified in Section 7.01 and subject to Sections 7.03 and 7.07 and the
insurance contract or contracts which may be obtained from time to time to fund
benefits hereunder, any Participant may elect to receive a monthly annuity under
any of the optional payment methods described in this Section, which shall be
the Actuarial Equivalent of the benefit provided for in Section 7.01(a):

(a)Single Life Annuity: A monthly payment of retirement benefits to the
Participant during his lifetime.

(b)Life and Contingent Annuity: Monthly payment of retirement benefits to the
Participant during his lifetime with provision for the continuance of retirement
benefits to the Participant's designated annuitant during the lifetime of such
annuitant in an amount equal, at the election of the Participant under
Section 7.03, to fifty percent (50%) or one hundred percent (100%) of the
monthly benefit paid to such Participant prior to his death.

(c)Life Annuity With Guaranteed Period: Monthly payment of retirement benefits
to the Participant during his lifetime with provision for the continuance of
monthly payments, in the same amount, to the Participant's designated
Beneficiary following the Participant's death until a total number of payments
equal, at the election of the Participant under Section 7.03, to sixty (60) or
one hundred twenty (120) have been paid; provided, however, that:

(1)No guaranteed period shall exceed the life expectancy, determined as of the
Annuity Starting Date, of the Participant and his designated Beneficiary; and

(2)If both the Participant and his designated Beneficiary die before such
payments have been made for a total of sixty (60) or one hundred twenty
(120) months, as the case may be, the commuted value of the remainder of such
payment shall be paid to the estate of the last of them to die.



(d)Single Lump Sum: Effective January 1, 1987, in addition to the annuity forms
of payment described in subsections (a) through (c) above, benefits may be paid
in a single lump sum to a Participant who is entitled to early retirement
benefits under Section 3.03(a) or elects to retire on or after his Normal
Retirement Date.

        7.03    Procedures for Election of Optional Payment Methods and
Designation of Beneficiary.    

(a)Absent a valid election of optional payment method as set forth in this
section, benefits shall be paid in the form set forth in Section 7.01. Absent a
valid designation of a named

25

--------------------------------------------------------------------------------

Beneficiary as set forth in this section, the benefits payable to a Beneficiary
shall be paid to the surviving spouse of the Participant, if any, or if none, to
such Participant's surviving children in equal shares, or, if none, to such
Participant's estate.

(b)Any election of an optional payment method pursuant to Section 7.02 or
designation of Beneficiary shall be made subject to the following rules:

(1)Married Participant. Each married Participant may elect to receive his
benefits in a form set forth in Section 7.02 other than that specified in
Section 7.01 by so electing, within the 90-day period ending on the Annuity
Starting Date, by a written election filed with the Committee and consented to
in writing by such Participant's spouse, and for benefits commencing on or after
January l, 1985, the consent of such spouse shall be set forth in a writing
witnessed by a notary public which: (i) is executed within such 90-day period;
(ii) acknowledges the effect of such consent on the spouse's right to receive
benefits under the Plan; (iii) identifies each specific nonspouse contingent
annuitant and/or Beneficiary; and (iv) either provides that such consent may be
revoked only by the joint action of the Participant and the spouse or that the
spouse may execute a general consent permitting the Participant to unilaterally
change the nonspouse contingent annuitant and/or Beneficiary and the form of
payment. Each married Participant may designate a Beneficiary other than his
spouse for purposes of Sections 6.02(b) and 6.03 by a written designation filed
with the Committee and consented to in writing by such Participant's spouse. The
Committee shall make forms for such elections and designations available to
Participants upon request. The Committee may dispense with the requirement of
spousal consent if it is established to the Committee's satisfaction that there
is no spouse or that the spouse cannot be located.

(2)Unmarried Participant. Instead of receiving retirement benefits in the normal
annuity form set forth in Section 7.01, an unmarried Participant may elect,
prior to his Annuity Starting Date, to receive the Actuarial Equivalent of such
benefits in one of the optional benefit forms described in Section 7.02. Such
election shall be in writing on a form prescribed by the Committee and may be
revoked in writing at any time prior to such Participant's Annuity Starting
Date. An unmarried Participant may designate a Beneficiary for purposes of
Sections 6.03(b), 6.03(c), and/or 7.2(c) by a written designation on a form
prescribed by the Committee and filed with the Committee, which may be revoked
by such Participant in writing at any time.



(c)If the Participant is legally separated or abandoned (within the meaning of
local law) and the Participant has a court order to that effect (and there is no
Qualified Domestic Relations Order as defined in Code Section 414(p) that
provides otherwise), or the surviving spouse cannot be located, then the waiver
described in the preceding paragraph need not be filed with the Committee when a
married Participant elects an optional form of benefit.

(d)Any waiver by a spouse obtained pursuant to these procedures (or
establishment that the consent of a spouse could not be obtained) shall be
effective only with respect to that spouse.

        7.04    Notification and Explanation.    No less than 30 days and no
more than 90 days before the Annuity Starting Date, the Committee will provide
the Participant with a written explanation of the terms and conditions of the
form of a joint and survivor annuity, the Participant's right to make, and the
effect of, an election to waive the joint and survivor annuity form, the rights
of the Participant's spouse to approve such a waiver, the Participant's right to
revoke such a waiver and the effect of the Participant's right to revoke such a
waiver.

        A Participant's waiver must be made on a form prepared by, and delivered
to, the Committee no earlier than 90 days before the Participant's Annuity
Starting Date.

26

--------------------------------------------------------------------------------


        Participants may revoke or change their waivers at any time prior to
their Annuity Starting Date by delivering a subsequent form to the Committee.

        The Annuity Starting Date for a distribution in a form other than a
joint and survivor annuity may be less than 30 days after receipt of the written
explanation described above provided: (a) the Participant has been provided with
information that clearly indicates that the Participant has at least 30 days to
consider whether to waive the joint and survivor annuity and to elect (with
spousal consent) a form of distribution other than a joint and survivor annuity;
and (b) the Participant is permitted to revoke any affirmative distribution
election at least until the annuity starting date or, if later, at any time
prior to the expiration of the 7-day period that begins the day after the
explanation of the joint and survivor annuity is provided to the Participant.

        7.05    Small Benefits.    

(a)Notwithstanding Sections 7.01 through 7.04, if the Actuarial Equivalent of a
Participant's accrued vested benefits is less than or equal to $1,750 ($3,500
after December 31, 1984 and before July 15, 1998 with respect to Participants
having at least one Hour of Service or one hour of paid leave on or after
August 23, 1984; and $5,000 on and after July 15, 1998 with respect to all
Participants), the Committee may direct that such Participant be paid the
Actuarial Equivalent of such benefits in one lump sum. No distribution may be
made under this subsection after the Annuity Starting Date unless the
Participant and his spouse (or, if the Participant has died, the surviving
spouse) consent to such distribution in a writing: (i) in which the spouse
acknowledges the effect of such consent on such spouse's right to receive
benefits under the Plan; and (ii) which is witnessed, as to the spouse's
execution thereof, by a notary public.

(b)Notwithstanding any provision in this Plan for the payment of monthly
benefits, if such monthly benefit is less than twenty-five dollars ($25), the
Committee, in its discretion and with the consent of the Participant (or, where
the Participant has died, the surviving spouse or other contingent annuitant),
may pay a sum quarterly, semi-annually, or annually which is the Actuarial
Equivalent of the monthly payment.

        7.06    Facility of Payment.    If the Committee deems any person
entitled to a payment under the Plan to be incapable of personally receiving
such payment and giving a valid receipt therefor, then unless and until claim
therefor shall have been made by a duly appointed guardian, conservator, or
other legal representative of such person, the Committee may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person.
Any such payment shall be made for the account of such person and shall
discharge the Plan of any liability therefor.

        7.07    Limitation on Time and Manner of Distribution.    Distribution
of benefits to each Participant shall conform to the requirements of subsections
(a) through (c) of this section.

(a)Any lump sum payable by reason of the death of a Participant shall be paid no
later than the first anniversary of such death. Any other form of benefit
payable by reason of the death of a Participant shall be distributed at least as
rapidly as under the method of distribution being used as of the date of the
Participant's death.

(b)Distribution of a Participant's benefits under the Plan shall commence,
unless the Participant otherwise elects, not later than the 60th day after the
close of the Plan Year in which the latest of the following events occurs:
(i) the participant's attainment of age 65; (ii) the tenth anniversary of the
year in which the Participant's participation in the Plan commenced; or
(iii) the Participant ceases to be an Employee.

27

--------------------------------------------------------------------------------

(c)Minimum Distributions. Notwithstanding the preceding subsection, for Plan
years beginning after December 31, 1988, distributions will be made in
accordance with the following:

(1)Regulations under Code Section 401(a)(9), and the incidental death benefit
requirements in Code Section 401(a)(9)(G);

(2)Distribution of a Participant's benefits under the Plan shall commence no
later than April 1 of the calendar year following the later of: (i) the calendar
year in which the Participant attains age 701/2 or, if the Participant attains
age 701/2 after December 31, 1999, and is not, with respect to the Plan Year
ending in the calendar year in which he attains age 701/2, a Five Percent Owner,
(ii) the calendar year in which the Participant retires.

(3)If, pursuant to Section 7.07(c)(2) above, distribution of a Participant's
benefit begins later than April 1 of the calendar year following the calendar
year in which the Participant attains age 701/2, the Participant's retirement
benefit at such time thereafter as benefits begin shall be equal to the
Actuarial Equivalent of the retirement benefit that would have been payable to
such Participant beginning on the later of such April 1 or January 1, 1997, plus
the Actuarial Equivalent of any benefits accrued after that date.

28

--------------------------------------------------------------------------------



ARTICLE VIII
LIMITATIONS ON BENEFITS

        8.01    Section 415 Limitation.    The annual benefit (as defined below)
payable to a Participant at any time will not exceed the maximum permissible
amount (as defined below). This limit will be deemed satisfied if the annual
benefit is not more than $1,000 multiplied by the Participant's Years of Service
or parts thereof (not to exceed 10) with an Affiliated Company, and the
Affiliated Company has not at any time maintained a defined contribution plan, a
welfare benefit plan as defined in Code Section 419(e), or an individual medical
account as defined in Code Section 415(1)(2) in which the Participant
participated.

        8.02    Annual Benefit.    An annual benefit is a retirement benefit
that is payable annually in the form of a straight life annuity under all
qualified defined benefit plans maintained by an Affiliated Company, excluding
any benefits attributable to the Participant's contributions or rollover
contributions, if any, to the plans or to any assets transferred from a
qualified plan that was not maintained by an Affiliated Company. If the benefit
is payable in a form other than a straight life annuity (and other than a form
subject to Code Section 417(e)(3)), the amount must be adjusted to an
actuarially equivalent straight life annuity determined by using the greater of
the interest rate specified in the Plan's definition of Actuarial Equivalent or
five percent. If the benefit is payable in a form subject to Code
Section 417(e)(3), the amount must be adjusted to an actuarially equivalent
straight life annuity determined by using the greater of the interest rate
specified in the Plan's definition of Actuarial Equivalent or the applicable
interest rate defined in Code Section 417(e)(3). No actuarial adjustment is
required to account for the value of a qualified joint and survivor annuity or
any other joint and survivor annuity, provided the Participant's spouse is the
sole Beneficiary, the value of benefits which are not directly related to
retirement benefits (such as qualified disability benefits, preretirement death
benefits, or postretirement medical benefits) or for the value of postretirement
cost-of-living increases made in accordance with Treasury Regulations.

        8.03    Maximum Permissible Amount.    

(a)The Maximum Permissible Amount shall be the lesser of the defined benefit
dollar limitation of Code Section 415(b)(1)(A) or the Remuneration limitation
which is 100% of the Participant's highest average Remuneration, as defined in
Code Section 415(b)(3), as adjusted automatically pursuant to Regulations to
reflect cost of living increases consistent with Code Section 415(d).

(b)If a Participant has fewer than 10 years of participation (as defined below)
in this Plan, the defined benefit dollar limitation is reduced by 1/10 for each
year of participation (or part thereof) less than 10, and the Remuneration
limitation is reduced by 1/10 for each Year of Service (or part thereof) less
than 10. These adjustments shall be applied in the denominator of the defined
benefit fraction based upon Years of Service. Years of Service shall include
future years occurring before the Participant's Normal Retirement Date, only if
it can be reasonably anticipated that the Participant will receive a Year of
Service for such a year.

(1)A Participant will be credited with a year of participation (computed to
fractional parts of a year) for each accrual computation period for which the
following conditions are met: (i) The Participant is credited with at least the
number of Hours of Service (or period of service if the elapsed time method is
used) required under the terms of the Plan in order to accrue a benefit; and
(ii) The Participant is included as a Participant under the eligibility
provisions of the Plan for at least one day of the accrual computation period.

(2)If the above two conditions are met, the portion of a year of participation
credited to the Participant shall equal the amount of benefit accrual service
credited to the Participant for such accrual computation period. A Participant
who is permanently and totally

29

--------------------------------------------------------------------------------

disabled within the meaning of Code Section 415(c)(3)(C)(i) for an accrual
computation period shall receive a year of participation with respect to that
period. In addition, for a Participant to receive a year of participation (or
part thereof) for an accrual computation period, the Plan must be established no
later than the last day of such accrual computation period. In no event will
more than one year of participation be credited for any 12-month period.

(c)To the extent provided in Regulations, or in other guidance issued by the
Internal Revenue Service, the participation limit applicable to the defined
benefit dollar limitation shall also be applied separately with respect to each
change in the benefit structure of the Plan.

(d)The following provisions shall not apply in Plan Years beginning after
December 31, 2001, and the maximum permissible amount will not be adjusted
unless benefits begin prior to the Participant's attainment of age 62 as
described in Section 8.03(e). For Plan Years beginning prior to January 1, 2002,
the following provisions will apply:

(1)If the annual benefit of the Participant commences before the Participant's
social security retirement age (as defined below), but on or after age 62, the
defined benefit dollar limitation, as reduced above if necessary, shall be
determined as follows:

(2)If a Participant's social security retirement age is 65, the dollar
limitation for benefits commencing on or after age 62 is determined by reducing
the defined benefit dollar limitation by 5/9 of 1% for each month by which
benefits commence before the month in which the Participant attains age 65.

(3)If a Participant's social security retirement age is greater than age 65, the
dollar limitation for benefits commencing on or after age 62 is determined by
reducing the defined benefit dollar limitation by 5/9 of 1% for each of the
first 36 months and 5/12 of 1% for each of the additional months (up to
24 months) by which benefits commence before the month of the Participant's
social security retirement age.



(e)If the annual benefit of a Participant begins before age 62, the defined
benefit dollar limitation will be the actuarial equivalent of an annual benefit
beginning at age 62, as determined above, reduced for each month by which
benefits commence before the month in which the Participant attains age 62. To
determine actuarial equivalence, the interest rate assumption is the greater of
the rate specified in the Plan's definition of Actuarial Equivalent, or 5%. Any
decrease in the defined benefit dollar limitation determined in accordance with
this provision shall not reflect the mortality decrement to the extent that
benefits will not be forfeited upon the death of the Participant.

(f)If the annual benefit of a Participant commences after the Participant's
social security retirement age, the defined benefit dollar limitation shall be
increased so that it is the actuarial equivalent of an annual benefit beginning
at the Participant's social security retirement age. To determine actuarial
equivalence, the interest rate assumption used will be the lesser of the rate
specified in the Plan's definition of Actuarial Equivalent or 5%.

(g)Age 65 for a Participant born before January 1, 1938; age 66 for a
Participant born after December 31, 1937, but before January 1, 1955; and age 67
for a Participant born after December 31, 1954.

        8.04    Adjustment.    If the benefit the Participant would otherwise
accrue in a limitation year would produce an annual benefit in excess of the
maximum permissible amount, the rate of the Participant's benefit accrual will
be reduced so that the annual benefit will equal the maximum permissible amount.

        8.05    Multiple Defined Benefit Plans.    If a Participant has ever
been covered under more than one defined benefit plan maintained by an
Affiliated Company, and the sum of the Participant's annual

30

--------------------------------------------------------------------------------


benefits from all such plans would exceed the maximum permissible amount, the
rate of the Participant's benefit accrual in each of the plans will be reduced,
pro rata, so that the annual benefit will equal the maximum permissible amount.

        8.06    Annual Addition.    For purposes of this Appendix, "Annual
Addition" means, for any Plan Year, the aggregate amount (excluding Rollover
Contributions and trustee-to-trustee transfers) credited to a Participant's
accounts under each defined contribution plan of an Affiliated Company with
respect to such Plan Year from:

(a)Employer contributions and forfeitures allocated to a Participant's account
(excluding any amount reinstated to an account pursuant to Code Sections
411(a)(7)(C) (cash-outs) or 411(a)(3)(D) (mandatory contributions)).

(b)A Participant's own contributions made on behalf of the Participant;
provided, however, that the Annual Addition for any Plan Year beginning before
January 1, 1987, shall not be recomputed to treat all Participant contributions
as Annual Additions.

(c)With respect to a Participant who is a key employee, as defined in Code
Section 416(i), with respect to such Plan Year or any preceding Plan Year, any
amount paid or accrued to such Participant's account under a welfare benefit
fund pursuant to Section 419A(d) of the Code and contributions to an individual
medical account (as defined in Section 415(1) of the Code) for a Participant as
part of a defined benefit plan.

        8.07    Adjustments.    In the case of an individual who was a
Participant in one or more defined benefit plans of the Employer as of the first
day of the first limitation year beginning after December 31, 1986, the
application of the limits of this Section will not cause the maximum permissible
amount for such individual under all such defined benefit plans to be less than
the individual's current accrued benefit (as defined below).

(1)The preceding sentence applies only if such defined benefit plans met the
requirements of Code Section 415, for all limitation years beginning before
May 6, 1986.

(2)A Participant's current accrued benefit is the Participant's accrued benefit,
determined as if the Participant had separated from service as of the close of
the last limitation year beginning before January 1, 1987, when expressed as an
annual benefit. In determining a Participant's current accrued benefit, the
following shall be disregarded: (i) any change in the terms and conditions of
the plan after May 5, 1986; and (ii) any cost of living adjustments occurring
after May 5, 1986.

        8.08    Freeze Date.    In no event shall the benefit payable to a
Participant determined as if the Participant had separated from service as of
December 31, 1999 be less than the Participant's Accrued Benefit determined as
if the Participant had separated from service on or after January 1, 2000.

        8.09    Limitation on Benefits for Highest Paid.    To the extent
required by law, benefits paid from this Plan to the 25 highest paid Employees
shall be subject to the provisions of Regulation 1.401-4(c).

31

--------------------------------------------------------------------------------

ARTICLE IX
FUNDING

        9.01    Agreements Relating to Funding.    Benefits under this Plan
shall be provided pursuant to one or more written agreements entered into
between the Company and one or more Trustees (as described in Section 9.02),
Insurance Companies (as described in Section 9.04), or a combination thereof, as
designated by the Committee. To the extent that the provisions of this Plan are
inconsistent with those of a trust agreement entered into under Section 9.02 or
a contract with an Insurance Company entered into under Section 9.04 with
respect to the rights, duties or obligations of the Trustee or Insurance
Company, the provisions of the trust agreement or contract shall control.

        9.02    Establishment of Trust Agreement.    Some or all of the assets
of the Plan may be held pursuant to trust agreements with one or more Trustees.
The Trustees shall be such one or more individuals, banks, or trust companies as
may be designated by the Committee. Each trust agreement shall provide for the
investment of the trust assets and prescribe the powers, duties, obligations and
functions of the Trustee with respect to the Plan. Each Trustee shall control
and manage the assets of its trust, subject to the terms of its trust agreement
and this Plan. A Trustee shall be subject to the direction of any Investment
Manager appointed pursuant to Section 9.03 with respect to acquisition,
retention, or disposition of investments of that portion of the Trust over which
such Investment Manager has been given authority by the Committee. Any trust
agreement with a Trustee which is a bank shall authorize such Trustee to make
deposits in such Trustee's commercial banking department (or in any other bank
or similar financial institution) provided that such deposits bear a reasonable
rate of interest.

        9.03    Appointment of Investment Manager.    The Committee may, in its
discretion, appoint one or more Investment Managers within the meaning of
Section 3(38) of ERISA, and may authorize each such Investment Manager to direct
any Trustee with respect to acquisition, retention, or disposition of any
specified portion (or all) of the Trust.

        9.04    Insurance or Annuity Contracts.    Some or all of the assets of
the Plan may be held pursuant to insurance or annuity contracts or policies with
one or more Insurance Companies which are qualified to do business as insurance
companies under the laws of more than one state (including but not limited to
Group Retirement Policy No. 6-9019A issued to the Company by Pacific Mutual Life
Insurance Company, effective October 1, 1970). Such contracts or policies may
include a contract providing for or guaranteeing a specified rate of interest or
return. Each contract described in this Section 9.04 may be executed and held
either by the Company or, if the Committee so elects, by the Committee.

        9.05    Voting of Securities in Trust.    Each Trustee and Insurance
Company shall have the authority to exercise any voting rights relating to stock
and securities in the Trust, except that an Investment Manager may assume
responsibility for exercising voting rights with respect to those securities
which are managed by such Investment Manager, by complying with such procedures
as the Committee or the Trustee or Insurance Company holding such securities
shall determine.

        9.06    Participating Company Contributions.    

(a)Subject to the right of the Participating Companies to amend or terminate
this Plan, as provided in Articles XI and XII, each Participating Company shall
periodically remit, in accordance with the written instructions of the
Committee, to the Trustee and/or Insurance

32

--------------------------------------------------------------------------------

Company, such amounts as the Committee may determine on an actuarial basis to be
necessary, in accordance with the following:

(1)Subject to Section 9.07, a Participating Company's contributions shall be
determined solely with respect to benefits accrued hereunder by reason of the
employment of Participants with such Participating Company; and

(2)Section 412 of the Code, determined in accordance with Section 413(c)(4) of
the Code, shall be satisfied.





(b)Notwithstanding the foregoing, no Participating Company shall be under any
obligation to make any contributions under the Plan after the Plan is terminated
with respect to such Participating Company, whether or not benefits accrued or
vested prior to the date of such termination have been fully funded.

        9.07    Effect of Transfer of Employment on Participating Company
Liability.    A Participant's participation in the Plan shall be deemed not to
terminate because of a transfer of employment from one Participating Company to
another Participating Company, so long as such Participant remains an Eligible
Employee. To the extent permitted by Section 413(c) of the Code, and subject to
Section 9.06 the full actuarial liability with respect to such a transferred
Participant shall be deemed to become the liability of the Participating Company
to which the Participant transfers, and appropriate entries shall be made in the
records and books of account of the Plan and any Trustee and Insurance Company
to reflect such transfer of employment.

        9.08    Application of Forfeitures.    All benefits forfeited under this
Plan for any reason, including death before retirement and termination of
participation before vesting, shall be applied to reduce future contributions by
the Participating Company which had been the employer of the Participant whose
benefits are forfeited or, in the event the foregoing is inapplicable, to reduce
pro rata the future contributions of all Participating Companies.

33

--------------------------------------------------------------------------------

ARTICLE X
ADMINISTRATION OF THE PLAN

        10.01    The Board and the Committee.    The Board shall from time to
time appoint an Employee Benefit Committee of two or more members (who may, but
need not, be members of the Board, officers or individual general partners of
the Company or officers of the Managing General Partner) which shall be
responsible for the administration of the Plan. Such members shall serve at the
pleasure of the Board. The Committee and the members thereof shall be deemed to
be the "named fiduciaries" of the Plan for purposes of Section 402(a) of ERISA.
Notwithstanding the preceding sentence, the Company shall be the "administrator"
of the Plan within the meaning of Section 3(16)(A) of ERISA.

(a)Any member of the Committee may resign at any time by giving written notice
to the other members and to the Secretary of the Company, effective as therein
stated. Any member of the Committee employed by a Participating Company who
leaves the employ of said Participating Company and who is not thereupon
employed by any other Participating Company, shall be deemed to have resigned as
a member of the Committee on the date of his termination of employment. Upon the
death, resignation, or removal of any member, the Board shall appoint a
successor.

        10.02    Organization of Committee.    

(a)The members of the Committee shall elect from their number a chairman. They
shall also elect a secretary who may, but need not, be one of the members of the
Committee.

(b)The Committee shall hold meetings upon such notice, and at such place or
places and at such intervals as it may from time to time determine.

(c)A majority of the members of the Committee at any time in office shall
constitute a quorum for the transaction of business. All resolutions or other
actions taken by the Committee shall be by vote of a majority of those present
at a meeting of the Committee; or without a meeting by instrument in writing
signed by a majority of the members of the Committee.

        10.03    Powers and Duties.    The Committee shall have full
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation and benefits
under the Plan. The Committee may, however, delegate such discretionary
authority and such duties and responsibilities as it deems appropriate to
facilitate the day-to-day administration of the Plan as set forth in
Section 12.10. Any determination by the Committee or the Committee's delegate
shall be final and conclusive upon all persons. The Committee's duties shall
include, but not be limited to, the following:

(a)To make and enforce such rules and regulations as it shall deem necessary or
proper for the efficient administration of the Plan and Trust;

(b)To interpret the Plan and to decide any and all matters arising hereunder;
including the right to remedy possible ambiguities, inconsistencies or
omissions; provided, however, that all such interpretations and decisions shall
be applied in a uniform and nondiscriminatory manner to all Employees similarly
situated;

(c)To select or establish funds or vehicles for investment of Accounts hereunder
and to establish rules for allocations of Accounts among such funds or vehicles;

(d)To compute the Vested Value of an Account which shall be payable to any
Participant or Beneficiary in accordance with the provisions of the Plan;

34

--------------------------------------------------------------------------------

(e)To authorize disbursements from the Trust. Any instructions of the Committee
to the Trustee or Insurance Company shall be evidenced in writing and signed by
a member of the Committee delegated with such authority by a majority of the
Committee; and

(f)To provide for disclosure of all information and filing or provision of all
reports and statements to Participants, Beneficiaries, or governmental bodies as
shall be required by ERISA or the Code.

        10.04    Uniform Administration.    Whenever in the administration of
the Plan any action is required by the Committee, including, but not limited to,
action with respect to valuation, such action shall be uniform in nature as
applied to all persons similarly situated and no such action shall be taken
which will discriminate in favor of officers, shareholders or highly compensated
Participants.

        10.05    Benefit Claims Procedures.    

(a)All applications for benefits under the Plan (including applications for
in-service withdrawals under Article VI) shall be submitted to The Newhall Land
and Farming Company, Attention: Employee Benefit Committee, 23823 Valencia
Boulevard, Valencia, California 91355. Applications for benefits (including
in-service withdrawals) must be in writing on the forms prescribed by the
Committee and must be signed by the Participant or, if he is deceased, by his
Beneficiary or legal representative.

(b)Each application shall be acted upon and approved or disapproved within sixty
(60) days following its receipt by the Committee. In determining whether to
approve or deny any application for benefits (including in-service withdrawals),
the Committee shall exercise discretionary authority to interpret the Plan and
the facts presented with respect to such application. If any application for
benefits is denied, in whole or in part, the Committee shall notify the
applicant in writing of such denial and of his right to a review by the
Committee and shall set forth in a manner calculated to be understood by the
applicant, specific reasons for such denial, specific references to pertinent
Plan provisions on which the denial is based, a description of any additional
material or information necessary for the applicant to perfect his application,
an explanation of why such material or information is necessary, and an
explanation of the Plan's review procedure.

(c)Any person whose application for benefits is denied in whole or in part, or
his duly authorized representative, may appeal from such denial to the Committee
for a review of the decision by submitting to the Committee within sixty
(60) days after receiving the written statement described above, a writing:

(1)Requesting a review of his application for benefits by the Committee;

(2)Setting forth all of the grounds upon which his request for review is based
and any facts in support thereof; and

(3)Setting forth any issues or comments which the applicant deems relevant to
his application.



(d)The Committee shall act upon each such application within sixty (60) days
after the later of receipt of the applicant's request for review by the
Committee or receipt of any additional materials reasonably requested by the
Committee from such applicant.

(e)The Committee shall make a full and fair review of each such application and
any written materials submitted by the applicant or the employer in connection
therewith and may require the employer or the applicant to submit within thirty
(30) days of written notice by the Committee therefor, such additional facts,
documents, or other evidence as the Committee, in its sole discretion, deems
necessary or advisable in making such review. On the basis of its review and in
the exercise of its discretionary authority to interpret the Plan and the facts

35

--------------------------------------------------------------------------------

presented with respect to the request for review, the Committee shall make an
independent determination of the applicant's eligibility for benefits under the
Plan. The decision of the Committee on any application for benefits shall be
final and conclusive upon all persons.

(f)If the Committee denies an application in whole or in part, the Committee
shall give written notice of its decision to the applicant setting forth in a
manner calculated to be understood by the applicant the specific reasons for
such denial and specific references to the pertinent plan provisions on which
the Committee decision was based.

        10.06    Fiduciary Responsibilities.    Each member of the Committee,
each Trustee, and any other person to whom any fiduciary responsibility with
respect to the Plan is allocated shall be a fiduciary of the Plan and shall
discharge his fiduciary duties and responsibilities with respect to the Plan in
accordance with the provisions of ERISA and the provisions of the Plan and any
Trust Agreement, to the extent that such provisions are consistent with ERISA.

        10.07    Liability.    No member of the Committee will be liable for any
act of omission or commission except as expressly provided by ERISA.

        10.08    Indemnification.    The Committee and the individual members
thereof shall be indemnified by the Company against any and all liabilities
arising by reason of any act or failure to act made in good faith pursuant to
the provisions of the Plan, including expenses reasonably incurred in the
defense of any claim relating thereto.

        10.09    Reliance on Documents.    The Committee will be entitled to
rely conclusively upon all certificates, opinions and reports which will be
furnished by an accountant, controller, counsel or other person who is employed
or engaged for such purposes.

        10.10    Member's Own Participation.    No member of the Committee may
act, vote or otherwise influence a decision of the Committee specifically
relating to his own participation under the Plan.

        10.11    Delegation of Responsibility.    The Committee from time to
time may allocate to one or more of its members and may delegate to any other
persons or organizations any of its rights, powers, duties and responsibilities
with respect to the operation and administration of the Plan and may employ, and
authorize any person to whom any of its fiduciary responsibility has been
delegated to employ, persons to render advice with regard to any fiduciary
responsibility held thereunder; provided, however, that: (i) no person shall be
employed to exercise discretion with respect to investments except as set forth
in Section 13.03; and (ii) the power to select or establish investment funds or
vehicles and prescribe rules for allocation of Accounts among such funds or
vehicles under Section 12.03(c) shall not be delegated. Any such allocation and
delegation shall be reviewed at least annually by the Committee and shall be
terminable upon such notice as the Committee, in its sole discretion, deems
reasonable and prudent under the circumstances.

        10.12    Investment Policy.    At periodic intervals, not less
frequently than annually, the Committee shall review the long-run and short-run
financial needs of the Plan, determine an investment policy consistent with the
objectives of the Plan, and shall communicate such needs and investment policy
to each Investment Manager, if any, each Trustee, and each Insurance Company so
that the investment and funding policy of the Plan can be appropriately
coordinated with the needs of the Plan.

        10.13    Compensation and Expenses.    

(a)Each member of the Committee shall serve as such without compensation, but
shall be reimbursed by the Company for any necessary expenditures incurred in
the discharge of his duties as a member.

36

--------------------------------------------------------------------------------

(b)Compensation and expenses which are attributable to the following and
approved by the Committee may, at the option of the Company, be paid by the
Company, or, if not so paid, shall be paid from the Trust:

(1)The compensation or fees, as the case may be, of all agents, counsel, each
Insurance Company, each Trustee, each Investment Manager, and other persons
retained or employed by the Committee;

(2)The expenses of the Trust, including those relating to reporting obligations;
and

(3)The expenses of each Trustee, Insurance Company, and Investment Manager, if
any.



(c)At its option the Company may obtain reimbursement from the other
Participating Companies for compensation and expenses paid by the Company
pursuant to subsections (a) and (b), in proportion to each Participating
Company's share of the assets of the Plan at the beginning of such Plan Year.

(d)Brokerage fees, commissions, stock transfer taxes and other charges and
expenses incurred in connection with transactions relating to the acquisition or
disposition of property for the Trust and distributions from the Trust shall be
borne by the Trust assets.

        10.14    Multiple Fiduciary Capacity.    Any person or group of persons
may serve in more than one fiduciary capacity with respect to the Plan.

37

--------------------------------------------------------------------------------

ARTICLE XI
AMENDMENT

        11.01    Amendment.    The Plan, any Trust Agreement, and any contract
may be amended at any time and from time to time by an instrument in writing
executed pursuant to authority granted by the Board. Upon delivery to the
Trustee or Insurance Company of such instrument and of evidence of such
authority, the Plan, the Trust Agreement and such contract shall be deemed to
have been amended in the manner and to the extent therein set forth.
Notwithstanding the foregoing, however, no such amendment shall:

(a)Increase the duties or responsibilities of any Trustee or Insurance Company
without its consent thereto in writing;

(b)Have the effect of revesting in the Company or any other Affiliated Company
the whole or any part of the principal or income of the Trust (except as
permitted by Section 14.3) or of diverting any part of the principal or income
of the Trust to purposes other than for the exclusive benefit of the
Participants or their Beneficiaries;

(c)Diminish the rights of any Participant with respect to contributions made by
him prior to the date of such amendment; or

(d)Create or effect any discrimination in favor of Participants who are highly
paid employees.

        11.02    Technical Amendments.    Notwithstanding anything herein to the
contrary, the Plan may be amended as and when necessary to conform to the
provisions of ERISA and the Code in effect from time to time. When any
amendments to be made to the Plan are technical or administrative in nature and
have no significant effect on the cost to each Participating Company of
maintaining the Plan, the Board may by resolution adopt such changes for each
and every Participating Company.

        11.03    Effect of Amendments by Participating Companies.    Except as
provided in Section 11.2, an amendment to the Plan shall be binding upon a
Participating Company and its employees when approved in writing by the
Participating Company.

38

--------------------------------------------------------------------------------

ARTICLE XII
MERGER

        12.01    Successors to Participating Companies.    In case of the
merger, consolidation, liquidation, dissolution or reorganization of a
Participating Company, or the sale by a Participating Company of all or
substantially all of its assets, provision may be made in written agreement
between the Company and any successor corporation or other entity acquiring or
receiving a substantial part of such Participating Company's assets, whereby the
Plan will be continued by the successor. If the Plan is to be continued by the
successor, then effective as of the date of the applicable event the successor
shall be substituted for the Participating Company under the Plan. The
substitution of a successor for a Participating Company shall not constitute a
termination of the Plan for any purpose.

        12.02    Merger or Transfer of Plan Assets.    No merger or
consolidation with, or transfer of assets or liabilities of the Plan to, any
other plan shall occur unless each Participant in the Plan would, if the Plan
terminated immediately after such merger, consolidation, or transfer of assets
or liabilities, receive a benefit equal to or greater than the benefit that he
would have been entitled to receive immediately before such merger,
consolidation, or transfer if the Plan had then terminated. If assets are
transferred from this Plan, the Committee will satisfy the distribution
requirements of Proposed Regulation 1.401(a)(9)-G-3.

39

--------------------------------------------------------------------------------

ARTICLE XIII
TERMINATION

        13.01    Power to Terminate.    It is the intention of the Participating
Companies to continue the Plan indefinitely, but each Participating Company
reserves the right, by action of such Participating Company's board of directors
or managing general partner, to terminate or suspend accruals under the Plan
with respect to its Participants at any time. For purposes of the preceding
sentence, rights conditioned upon a sufficiency of plan assets in the event of a
termination or partial termination are considered to be forfeitable by reason of
such condition; however, such rights are not deemed forfeitable because in the
event of a determination, an employee does not have any recourse towards
satisfaction of his nonforfeitable benefits other than from the Pension Benefit
Guaranty Corporation.

        13.02    Vesting and Allocation of Assets upon Termination.    Subject
to the following sections of this Article XIII and the provisions of
Section 8.02, upon the termination or partial termination of the Plan with
respect to a Participating Company, the rights of all affected Employees to
benefits accrued hereunder to the date of such termination or partial
termination (based on Credited Benefit Service and Credited Compensation through
such date) shall, to the extent then funded, be nonforfeitable. In the event of
a Plan termination, any residual assets of the Plan will be distributed to the
Participating Company designated by the Committee, provided that all liabilities
of the Plan to Participants and their Beneficiaries have been satisfied, and the
distribution does not contravene applicable law.

        13.03    Partial Termination.    For purposes of determining whether a
partial termination has occurred, all Employees will be deemed employed by the
same employer. A partial termination of the Plan will not be deemed to occur
solely by reason of the sale or transfer of all or substantially all of the
assets of a Participating Company, but will be deemed to occur only if there is
a determination, either made or agreed to by the Committee, or made by the
Internal Revenue Service and upheld by a decision of a court of last resort,
that a particular event or transaction (including the sale or transfer of all or
substantially all of the assets of a Participating Company) constitutes a
partial termination within the meaning of Code Section 411(d)(3)(A).

40

--------------------------------------------------------------------------------

ARTICLE XIV
MISCELLANEOUS

        14.01    Source of Payment.    Benefits under the Plan shall be payable
only out of the assets hereof, and no Participating Company shall at any time,
before or after termination of the Plan, have any legal obligation,
responsibility or liability to make any direct payment of benefits under the
Plan. Neither the Participating Companies nor any Trustee or Insurance Company
guarantees against any loss or depreciation of such assets or guarantees the
payment of any benefits hereunder. No persons shall have any rights under the
Plan or against any Trustee or Insurance Company, the Company or any
Participating Company, except as specifically provided for herein. Upon any
termination of the Plan, benefits shall be paid solely from assets of the Plan
or by the Pension Benefit Guaranty Corporation, and neither the Company, any
Participating Company, the Committee, nor any fiduciary shall be liable or
responsible for any benefits under the Plan should Plan assets be insufficient
to pay any benefit.

        14.02    Inalienability of Benefits.    

(a)Subject to subsection (b) and with respect to certain judgments, orders or
decrees issued or a settlement entered into, on or after August 5, 1997 in
accordance with Code Sections 401(a)(13)(C) and (D), benefits under the Plan may
not be assigned or hypothecated, and except to the extent required by law, no
such benefits shall be subject to legal process or attachment for the payment of
any claim against any person entitled to receive the same.

(b)Effective January 1, 1985, the prohibition set forth in subsection (a) shall
apply to the creation, assignment or recognition of a right to any benefit
payable with respect to a Participant pursuant to a Domestic Relations Order (as
defined in subsection (d)) unless the order is determined to be a Qualified
Domestic Relations Order (as defined in subsection (c)). Benefits shall be paid
in accordance with the applicable requirements of any Qualified Domestic
Relations Order.

(c)For purposes of this Section, the term "Qualified Domestic Relations Order"
means: (i) a Domestic Relations Order which creates or recognizes the existence
of an alternate payee's right, or assigns to an alternate payee the right, to
receive all or a portion of the benefits payable with respect to a Participant
under the Plan and with respect to which the requirements of Section 206(d)(3)
of ERISA are met; or (ii) any other Domestic Relations Order entered prior to
January 1, 1985 if (I) benefits are being paid by the Plan under such order as
of January 1, 1985; or (II) the Committee elects to treat such order as a
Qualified Domestic Relations Order.

(d)For purposes of this Section, the term "Domestic Relations Order" means any
judgment, decree or order (including approval of a property settlement
agreement) which relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child, or other dependent of
a Participant, and is made pursuant to a State domestic relations law (including
a community property law).

(e)In the case of any Domestic Relations Order received by the Plan,

(1)The Committee shall promptly notify the Participant and any other alternate
payee of the receipt of such order and the procedures for determining the
qualified status of Domestic Relations Orders, and

(2)Within a reasonable period after receipt of such order, the Committee shall
determine whether such order is a Qualified Domestic Relations Order and notify
the Participant and each alternate payee of such determination.

41

--------------------------------------------------------------------------------

(f)The Committee shall establish reasonable procedures to determine the
qualified status of Domestic Relations Orders, to segregate amounts during such
determination, and to administer distributions under such orders.

        14.03    Return of Contributions.    This Plan is intended to qualify,
and the Trust is intended to be exempt from tax, under the provisions of
Section 401(a) and Section 501(a) of the Code, and all contributions hereunder
are intended to be deductible under Section 404 of the Code. Therefore, all
assets held in the Trust or held by any Insurance Company must be held for the
exclusive benefit of the Participants and their Beneficiaries, and such assets
may never revert to or inure to the benefit of a Participating Company except
under the following conditions:

(a)If the Internal Revenue Service shall deny a deduction for any part of a
contribution made by a Participating Company, the amount of the contribution for
which no deduction is allowed may be returned to the Participating Company
within one (1) year of such disallowance;

(b)If within one (1) year of making a contribution to the Plan the Committee
certifies that such contribution was made by a Participating Company under
mistake of fact, the Trustee or Insurance Company shall before the expiration of
such year return such contribution to the Participating Company;

(c)In the case of complete termination of the Plan in accordance with
Article XIII.

        14.04    Determination of Primary Social Security Benefit.    

(a)Unless a Participant provides documentation of actual salary history as set
forth in subsection (b) the annual amount of a Participant's Primary Social
Security Benefit, for purposes of this Plan, shall be determined using an
estimated wage history, applying a salary scale projected backward from the date
he terminates employment with an Affiliated Company, and based on the assumption
that his compensation increased by six percent (6%) each year.

(b)If, within a reasonable period following the later of: (i) the date the
Participant's employment terminates (by retirement or otherwise); or (ii) notice
to the Participant by the Plan of the benefit to which he is entitled, he
supplies to the Committee his actual salary history, such Participant's benefit
will be adjusted to reflect the use of actual rather than estimated prior
compensation in determining his Primary Social Security Benefit.

(c)The Committee shall give clear written notice to each Participant of his
right to supply actual salary history and of the financial consequences of
failing to supply such history. Such notice: (i) shall be given each time the
summary plan description is provided to the Participant and at the time such
Participant is notified of the benefit to which he is entitled under the Plan;
and (ii) shall state that the Participant can obtain the actual salary history
from the Social Security Administration.

        14.05    No Right to Employment.    Nothing contained herein nor any
action taken under the provisions hereof shall be construed as giving any
Employee the right to be retained in the employ of any Affiliated Company.

        14.06    Payments to Minors or Incompetents.    If a distribution is to
be made to a minor, or to an incompetent person, the Committee may direct that
the distribution be paid to the legal guardian, or if none, to a parent of such
person, or to a responsible adult with whom the person maintains residence, or
to the custodian for the person under the Uniform Gift to Minors Act or Gift to
Minors Act, if permitted by the laws of the state in which the person resides.

        14.07    Lost Participant or Beneficiary.    In the event that a benefit
has been payable for five years or more without a claim being made and the
Committee is unable by reasonable diligence to locate the Participant or
Beneficiary to whom payment is due, such benefit shall be forfeited and shall be
applied

42

--------------------------------------------------------------------------------


to reduce future Participating Company contributions to the Plan. However, the
benefit shall be reinstated if a claim is subsequently made by the Participant
or Beneficiary for such benefit.

        14.08    Satisfaction of Claims.    Any payment to a Participant, the
Participant's legal representative or Beneficiary, in accordance with the terms
of this Plan and the Trust, shall, to the extent thereof, be in full
satisfaction of all claims such person may have against the Trustee, the
Committee and any Participating Company, any of whom may condition the payment
upon execution of a receipt and release therefor as determined by the Trustee,
the Committee or a Participating Company.

        14.09    Determinations.    The amount of any Plan benefit will be
determined under Plan provisions in effect when the Participant separated from
service.

        14.10    Mistaken Payments.    Benefits improperly paid to a person will
be owed by that person to the Plan and, notwithstanding any other provisions of
this Plan, may be deducted from future benefits payable to the person entitled
to receive such benefits.

        14.11    Direct Rollover.    Effective January 1, 1993, notwithstanding
any provision of this Plan to the contrary that would otherwise limit a
Distributee's election under this Plan, a Distributee may elect, at the time and
in the manner prescribed by the Committee, to have any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover. For these purposes, the following
definitions apply:

(a)An Eligible Rollover Distribution is any distribution of all or any portion
of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee's designated
Beneficiary, or for a specified period of 10 years or more; any distribution to
the extent that distribution is required under Section 401(a)(9) of the Code;
the portion of any distribution that is not includable in gross income; and any
hardship distribution to the extent described in Code
Section 401(k)(2)(B)(i)(IV) or, effective January 1, 2002, any part of a
hardship distribution.

(b)An Eligible Retirement Plan is an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), or a qualified
trust described in Code Section 401(a), that accepts the Distributee's Eligible
Rollover Distribution. With respect to distributions prior to January 1, 2002,
in the case of an Eligible Rollover Distribution to the surviving spouse, an
Eligible Retirement Plan is an individual retirement account or individual
retirement annuity. Effective January 1, 2002, Eligible Retirement Plan also
shall include an annuity contract described in Code Section 403(b) and an
eligible plan under Code Section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state of political
subdivision of a state, provided the plan agrees to separately account for
amounts transferred into such plan from the Plan.

(c)A Distributee includes an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse and the Employee's or former
Employee's spouse or former spouse who is the alternate payee under a Qualified
Domestic Relations Order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.

(d)A Direct Rollover is a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

43

--------------------------------------------------------------------------------



        14.12    Interpretation.    Article and section headings in this
instrument are for convenience of reference only and shall not be deemed to be
part of the substance hereof or in any way to enlarge or limit the contents of
any article or section.

        14.13    Applicable Law.    The Plan shall be construed, administered
and governed in all respects in accordance with ERISA and other pertinent
federal laws and in accordance with the laws of the State of California to the
extent not preempted by ERISA; provided, however, that if any provision is
susceptible of more than one interpretation, such interpretation shall be given
thereto as is consistent with the Plan being a qualified employees' pension plan
within the meaning of the Internal Revenue Code. If any provision of this Plan
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of the Plan shall continue to be fully
effective.

        14.14    USERRA Compliance.    Notwithstanding any provision of this
Plan to the contrary, contributions, benefits, and service credit with respect
to qualified military service shall be provided in accordance with Code
Section 414(u) effective December 12, 1994.

44

--------------------------------------------------------------------------------

ARTICLE XV
TOP-HEAVY RULES

        15.01    Definitions.    For purposes of this Article XV, the following
terms shall have the meanings indicated:

(a)Determination Date shall mean, for any Plan Year, the last day of the
preceding Plan Year.

(b)Effective January 1, 2002, Key Employee with respect to a particular
Participating Company for a particular Plan Year, shall mean any Participant or
former Participant (or the Beneficiary of a deceased Participant) who at any
time during the Plan Year containing the determination date was either:

(1)an officer of such Participating Company or any of its Related Companies
having annual Remuneration greater than $130,000 (as adjusted under Code
§416(i));

(2)a five percent owner of the Participating Company or any of its Related
Companies; or

(3)a one percent owner of the Participating Company or any of its Related
Companies having annual Remuneration of more than $150,000 within the meaning of
Code §415(c)(3). The determination of who is a key employee will be made
consistent with Code §416(i) and related regulations.

        For Plan Years beginning before 2002, the following definition applies:

Key Employee with respect to a particular Participating Company for a particular
Plan Year, a Participant or former Participant (or the Beneficiary of a deceased
Participant) who, at any time during the Plan Year containing the Determination
Date for the Plan Year in question or any of the four immediately preceding Plan
Years, was:

(1)An officer of such Participating Company or any of its Related Companies
having aggregate annual Remuneration from all such entities for a Plan Year
greater than one hundred fifty percent (150%) of the maximum dollar limitation
in effect under Code Section 415(c)(1)(A) for the calendar year in which such
Plan Year ended;

(2)One of the ten employees of such Participating Company or any of its Related
Companies owning the largest interests in value of any such entity, provided
that: (i) such employee owns more than a one-half percent (1/2%) interest in
such entity; and (ii) such employee's aggregate annual Remuneration from all
such entities exceeds the maximum dollar limitation under Section 415(c)(1)(A)
of the Code;

(3)A Five-Percent Owner of such Participating Company or any of its Related
Companies; or

(4)A One-Percent Owner of such Participating Company or any of its Related
Companies whose aggregate annual Remuneration from all such entities exceeds
$150,000.

        The determination of Key Employee status shall be made pursuant to the
following:

(i)For purposes of determining ownership in any entity under this subsection,
the attribution principles of Section 318 of the Code shall apply by
substituting "5%" for "50%" in Section 318(a)(2)(C).

(ii)For purposes of item (I) above, the individuals actually considered as Key
Employees with respect to a Participating Company by virtue of being officers:
(i) shall not in number exceed the lesser of fifty (50) or that number not in
excess of the greater of three (3) officers or ten percent (10%) of the total
number of employees of the

45

--------------------------------------------------------------------------------

Participating Company and its Related Companies; and (ii) shall be those
individuals belonging to the group of all Participants determined to be officers
for the Plan Year containing the Determination Date or any of the preceding four
(4) Plan Years, who received the highest annual Remuneration from such entities
for any Plan Year during such five (5) year period. Notwithstanding the
preceding sentence, no entity other than a corporation shall be deemed to have
officers for purposes of clause (1) for any Plan Year beginning before March 1,
1985.

(iii)For purposes of item (II) above, should two employees own the same
percentage interest in an entity, then the employee having the greater annual
Remuneration shall be deemed to own the larger percentage interest.




(c)Top-Heavy Ratio of a plan or group of plans with respect to a particular
Participating Company and its Related Companies shall be a fraction, the
numerator of which is the sum of: (i) the present value of all cumulative
accrued benefits for all Key Employees under this Plan and under each other
defined benefit plan included in the determination; and (ii) the account
balances for all Key Employees under each defined contribution plan (including
any simplified employee pension plan) included in the determination, and the
denominator of which is the sum of: (A) the present value of the cumulative
accrued benefits for all Participants under this Plan and each other defined
benefit plan included in the determination; and (B) the account balances for all
Participants under each defined contribution plan (including any simplified
employee pension plan) included in the determination, disregarding any accrued
benefits or account balances not provided with respect to an Employee of such
Participating Company or any of its Related Companies.

In determining the Top-Heavy Ratio with respect to a particular Participating
Company, the following rules apply:

(1)In determining the accrued benefits and account balances of a Participant
employed by a particular Participating Company, benefits attributable to service
with an entity other than such Participating Company or any of its Related
Companies (including service with a predecessor employer) shall be excluded.

(2)Present value of accrued benefits shall be calculated in accordance with the
provisions of the Plan (or such other defined benefit plan to which such
benefits pertain). The value of account balances shall be determined as of the
most recent valuation date that falls within or ends with the 12-month period
ending on the Determination Date. Amounts attributable to employer contributions
and employee contributions (other than deductible contributions) shall be taken
into account. In the event that two or more plans with different plan years are
included in the determination, accrued benefits under such plans shall be
aggregated as of the Determination Dates for such plans that fall within the
same calendar year. Account balances and accrued benefits so determined shall be
adjusted for the amount of any contributions: (i) made after the date of such
valuation but on or before the Determination Date; or (ii) due but unpaid as of
the Determination Date, and, except as otherwise provided in paragraphs (3) or
(4) below, shall include any amount distributed during the 5-year period (1-year
period effective January 1, 2002) ending on the Determination Date.

(3)The accrued benefit of any Participant who is not a Key Employee with respect
to the Plan Year in question, will be treated as accruing at the slowest rate
applicable to any plan maintained by the Participating Company.

(4)With respect to a transfer from one qualified plan to another (by rollover or
plan-to-plan transfer) which is: (i) incident to a merger or consolidation of
two or more plans or a

46

--------------------------------------------------------------------------------

division of a single plan into two or more plans; (ii) made between two plans
maintained by the same employer or by employers required to be aggregated under
Section 414(b), (c), or (m) of the Code; or (iii) otherwise not initiated by the
employee, a Participant's accrued benefit or account balance under a plan shall
include any amount attributable to any such transfer received or accepted by
such plan on or before the Determination Date but shall not include any amount
transferred by such plan to any other plan in such a transfer on or before the
Determination Date. With respect to any rollover or plan-to-plan transfer not
described in the preceding sentence, a Participant's accrued benefit or account
balance under a plan shall include: (I) any amount distributed or transferred by
such plan, unless the distributed or transferred amount is excludable under
paragraph (2); and (II) any amount attributable to assets received in any such
transfer accepted prior to January 1, 1984, but such accrued benefit or account
balance shall not include any amount attributable to assets received by such
plan in any such transfer accepted after December 31, 1983.

(5)No accrued benefit or account balance for any Participant shall be taken into
account with respect to: (i) a Participant who is not a Key Employee with
respect to the Plan Year in question, but who was a Key Employee with respect to
a prior Plan Year; or (ii) for Plan Years commencing after December 31, 1984, an
Employee who has not performed services for the Participating Company or any of
its Related Companies within the five (5)-year period (one-year period effective
January 1, 2002) ending with the Determination Date.

(6)Account shall be taken of any accrued benefit or account balance payable to a
beneficiary (or group of beneficiaries) after the death of a Participant by
disregarding the death of such Participant.



(d)Required Aggregation Group means a group of two or more plans consisting of:
(i) a qualified plan of a Participating Company or any of its Related Companies
(including a simplified employee pension plan) in which at least one Key
Employee participates (or has participated in the five (5)-year period ending
with the Determination Date); and (ii) any other qualified plan or plans which
enable the plan described in (i) to meet the requirements of Sections 401(a)(4)
and 410 of the Code.

(e)Permissive Aggregation Group means a group of plans consisting of: (i) one or
more qualified plans of a Participating Company in which at least one Key
Employee participates (or has participated in the five (5)-year period ending
with the Determination Date) or one or more Required Aggregation Groups of
plans; and (ii) any other qualified plan or plans of the Participating Company
or any of its Related Companies which, when considered as a group with the plan
or plans specified in (i), would continue to satisfy the requirements of
Sections 401(a)(4) and 410 of the Code.

        15.02    Top-Heavy Status.    

(a)Subject to subsection (b), with respect to a particular Participating
Company, this Plan shall be considered "Top-Heavy" with respect to any Plan Year
if, as of the Determination Date for such Plan Year, either:

(1)The Top-Heavy Ratio for the Participating Company's portion of this Plan
exceeds sixty percent (60%) and the Participating Company's portion of this Plan
is not part of any Required Aggregation Group; or

(2)The Participating Company's portion of this Plan is part of a Required
Aggregation Group of plans and the Top-Heavy Ratio for the Required Aggregation
Group exceeds sixty percent (60%).

47

--------------------------------------------------------------------------------

(b)Notwithstanding subsection (a), if the Participating Company's portion of
this Plan is part of one or more Permissive Aggregation Groups of plans for
which the Top-Heavy Ratio does not exceed sixty percent (60%), this Plan shall
not be Top-Heavy with respect to such Participating Company.

        15.03    Minimum Benefit.    

(a)With regard to any Plan Year for which the Plan is Top-Heavy with respect to
a particular Participating Company, each Participant: (i) who is not a Key
Employee with respect to such Participating Company; and (ii) who has at least
1000 Hours of Service (or, if such Participant is at any time during such Plan
Year a Seasonal Agricultural Employee, 300 Hours of Service) with such
Participating Company or any of its Related Companies for such Plan Year, shall
regardless of his level of compensation, have a minimum accrued benefit under
this Plan equal to the product of: (i) the lesser of three percent (3%)
multiplied by the Participant's years of Cumulative Vesting Service (adjusted as
provided in subsection (b) below) with such Participating Company or any of its
Related Companies or thirty percent (30%); and (ii) the Participant's average
Remuneration from such entities for the testing period described in subsection
(c) below. No Participant shall fail to accrue a minimum benefit under this
section merely because he is not employed on a specific date.

(b)Solely for the purposes of this section, years of Cumulative Vesting Service
shall not include a particular year of service if: (i) the Plan was not
Top-Heavy with respect to such Participating Company for any Plan Year ending
during such year of service; or (ii) such year of service was completed in a
Plan Year beginning before January 1, 1984. Effective January 1, 2002, years of
Cumulative Vesting Service shall not include a particular year of service if the
Plan benefits no Key Employee or former Key Employee in that year.

(c)Solely for the purposes of this section, the Participant's average
Remuneration from a Participating Company and its Related Companies shall be
computed for the testing period consisting of the period of consecutive years
(not exceeding five (5)) during which the Participant had the greatest aggregate
such Remuneration, except that the following years shall not be taken into
account:

(1)Any year ending in a Plan Year beginning before January 1, 1984;

(2)Any year beginning after the close of the last year in which the Plan was
Top-Heavy with respect to such Participating Company; and

(3)Any year for which the Participant did not earn a year of Cumulative Vesting
Service (determined without regard to subsection (b) of this section) with much
Participating Company or any of its Related Companies.



(d)If a Participant also participates in a defined contribution plan of an
Affiliated Company, then the minimum contribution requirement of this Section
with respect to such Participant shall be fulfilled in accordance with the floor
offset approach under which the defined benefit minimum is provided in this Plan
is offset by the benefits provided under the Newhall Land and Farming Company
Employee Savings Plan.

        15.04    Vesting.    

(a)With regard to any Plan Year for which the Plan is Top-Heavy with respect to
a particular Participating Company, a Participant whose employment with such
Participating Company and all its Related Companies terminates for any reason
other than death or retirement in accordance with the provisions of this Plan
and who would not be entitled to benefits under Section 3.05(a) shall,
notwithstanding any other Plan provision, be entitled to a proportion of

48

--------------------------------------------------------------------------------

the benefit set forth in Section 3.05(c) which corresponds to his years of
Cumulative Vesting Service at the time of such termination as follows:

Years of Cumulative Vesting Service


--------------------------------------------------------------------------------

  Vested Percentage of Benefit


--------------------------------------------------------------------------------

Less than 2   0% 2   20% 3   40% 4   60% 5   80% 6 or more   100%

(b)Notwithstanding subsection (a):

(1)The schedule set forth in subsection (a) shall not apply to any Participant
who does not render an Hour of Service for such Participating Company or any of
its Related Companies after the Plan becomes Top-Heavy with respect to such
Participating Company, nor shall it apply to benefits not required to be taken
into account by reason of a Rule of Parity Break beginning before the Plan
becomes Top-Heavy with respect to such Participating Company; and

(2)In no case shall the schedule set forth in subsection (a) be used to compute
the nonforfeitable percentage of a Participant's benefits under a particular
Participating Company's portion of this Plan unless it produces a result at
least as favorable to the Participant as would be obtained under Section 3.05.



(c)In the event that, following a Plan Year in which the vesting schedule in
subsection (a) is applicable with respect to a Participating Company, the Plan
should cease to be Top-Heavy with respect to such Participating Company, such
schedule shall cease to be applicable, except that:

(1)Any Participant who has become entitled to a percentage of his accrued
benefit under a particular Participating Company's portion of this Plan by
virtue of such schedule shall remain entitled to such percentage in the event
his employment terminates, notwithstanding Section 3.05(a).

(2)Any Participant having at least five (5) years of Cumulative Vesting Service
with the Participating Company or any Related Company shall remain subject to
such schedule regardless of the Plan's Top-Heavy status.

49

--------------------------------------------------------------------------------



ARTICLE XVI
EXECUTION

        To record the adoption of this amendment and restatement, Newhall
Management Corporation, a California corporation, managing general partner of
Newhall Management Limited Partnership, a California limited partnership,
managing general partner of The Newhall Land and Farming Company, a California
limited partnership, has caused this Plan to be executed on behalf of such
partnership by its duly authorized officer this 16th day of July, 2002.

    THE NEWHALL LAND & FARMING COMPANY
(A CALIFORNIA LIMITED PARTNERSHIP)
 
 
By:
 
NEWHALL MANAGEMENT LIMITED PARTNERSHIP, MANAGING GENERAL PARTNER
 
 
By:
 
NEWHALL MANAGEMENT CORPORATION, MANAGING GENERAL PARTNER
 
 
By
 
/s/  DAVID E. PETERSON      

--------------------------------------------------------------------------------


 
 
Its
 
Assistant Secretary

--------------------------------------------------------------------------------

50

--------------------------------------------------------------------------------
